Exhibit 10.1
 
Execution Version
 
Published CUSIP Number: [__________]
Revolving Credit CUSIP Number: [__________]
Term Loan CUSIP Number: [__________]
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of November 5, 2012
 
by and among
 
JACK IN THE BOX INC.,
as Borrower,
 
the Lenders referred to herein,
as Lenders,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender and Issuing Lender,
 
BANK OF AMERICA, N.A.,
as Syndication Agent
 
and


FIFTH THIRD BANK,
and
COÖPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK INTERNATIONAL” NEW
YORK BRANCH,
each as a Documentation Agent




WELLS FARGO SECURITIES, LLC,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Lead Bookrunners
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 


TABLE OF CONTENTS
 

          Page
ARTICLE I
DEFINITIONS
1
SECTION 1.1.
Definitions
1
SECTION 1.2.
Other Definitions and Provisions
28
SECTION 1.3.
Accounting Terms
29
SECTION 1.4.
UCC Terms
29
SECTION 1.5.
Rounding
29
SECTION 1.6.
References to Agreement and Laws
29
SECTION 1.7.
Times of Day
29
SECTION 1.8.
Letter of Credit Amounts
30
ARTICLE II
REVOLVING CREDIT FACILITY
30
SECTION 2.1.
Revolving Credit Loans
30
SECTION 2.2.
Swingline Loans
30
SECTION 2.3.
Procedure for Advances of Revolving Credit and Swingline Loans
32
SECTION 2.4.
Repayment of Revolving Credit and Swingline Loans
33
SECTION 2.5.
Permanent Reduction of the Revolving Credit Commitment
34
SECTION 2.6.
Termination of Revolving Credit Facility
35
ARTICLE III
LETTER OF CREDIT FACILITY
35
SECTION 3.1.
L/C Commitment
35
SECTION 3.2.
Procedure for Issuance of Letters of Credit
36
SECTION 3.3.
Commissions and Other Charges
36
SECTION 3.4.
L/C Participations
37
SECTION 3.5.
Reimbursement Obligation of the Borrower
38
SECTION 3.6.
Obligations Absolute
39
SECTION 3.7.
Effect of Application
39
ARTICLE IV
TERM LOAN FACILITY
39
SECTION 4.1.
Term Loan
39
SECTION 4.2.
Procedure for Advance of Term Loan
39
SECTION 4.3.
Repayment of Term Loan
40
SECTION 4.4.
Prepayment of Term Loans
41

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE V
GENERAL LOAN PROVISIONS
43
SECTION 5.1.
Interest
43
SECTION 5.2.
Notice and Manner of Conversion or Continuation of Loans
44
SECTION 5.3.
Fees
46
SECTION 5.4.
Manner of Payment
46
SECTION 5.5.
Evidence of Debt
47
SECTION 5.6.
Adjustments
47
SECTION 5.7.
Obligations of Lenders
48
SECTION 5.8.
Changed Circumstances
49
SECTION 5.9.
Indemnity
50
SECTION 5.10.
Increased Costs
50
SECTION 5.11.
Taxes
52
SECTION 5.12.
Mitigation Obligations; Replacement of Lenders
56
SECTION 5.13.
Security
57
SECTION 5.14.
Cash Collateral
57
SECTION 5.15.
Defaulting Lenders
58
ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING
60
SECTION 6.1.
Conditions to Closing and Initial Extensions of Credit
60
SECTION 6.2.
Conditions to All Extensions of Credit
65
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
65
SECTION 7.1.
Representations and Warranties
65
SECTION 7.2.
Survival of Representations and Warranties, Etc
73
ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
73
SECTION 8.1.
Financial Statements and Projections
73
SECTION 8.2.
Officer’s Compliance Certificate
74
SECTION 8.3.
Annual Accountants’ Certificate
74
SECTION 8.4.
Other Reports
74
SECTION 8.5.
Notice of Litigation and Other Matters
75
SECTION 8.6.
Extension of Time
76
SECTION 8.7.
Accuracy of Information
76
SECTION 8.8.
Public/Private Designation for Borrower Materials
76
SECTION 8.9.
Documentation Delivery Requirements
76

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE IX
AFFIRMATIVE COVENANTS
77
SECTION 9.1.
Preservation of Corporate Existence and Related Matters
77
SECTION 9.2.
Maintenance of Property
77
SECTION 9.3.
Insurance
77
SECTION 9.4.
Accounting Methods and Financial Records
77
SECTION 9.5.
Compliance with Laws and Approvals
78
SECTION 9.6.
Environmental Laws
78
SECTION 9.7.
Compliance with ERISA
78
SECTION 9.8.
Visits and Inspections
78
SECTION 9.9.
Additional Subsidiaries
79
SECTION 9.10.
Use of Proceeds
81
SECTION 9.11.
Payment of Taxes and Other Obligations
81
SECTION 9.12.
Further Assurances
81
ARTICLE X
FINANCIAL COVENANTS
82
SECTION 10.1.
Maximum Leverage Ratio
82
SECTION 10.2.
Minimum Fixed Charge Coverage Ratio
82
SECTION 10.3.
Maximum Capital Expenditures
83
ARTICLE XI
NEGATIVE COVENANTS
83
SECTION 11.1.
Limitations on Debt
83
SECTION 11.2.
Limitations on Liens
86
SECTION 11.3.
Limitations on Loans, Advances, Investments and Acquisitions
88
SECTION 11.4.
Limitations on Mergers and Liquidation
90
SECTION 11.5.
Limitations on Sale of Assets
91
SECTION 11.6.
Limitations on Dividends and Distributions
92
SECTION 11.7.
Limitations on Exchange and Issuance of Capital Stock
93
SECTION 11.8.
Transactions with Affiliates
93
SECTION 11.9.
Certain Accounting Changes; Organizational Documents
94
SECTION 11.10.
Amendments; Payments and Prepayments of Certain Debt
94
SECTION 11.11.
Restrictive Agreements
94
SECTION 11.12.
Nature of Business
95
SECTION 11.13.
Impairment of Security Interests
95
SECTION 11.14.
Purchases of Restaurants from Franchisees
96

 
 
iii

--------------------------------------------------------------------------------

 
 
ARTICLE XII
DEFAULT AND REMEDIES
96
SECTION 12.1.
Events of Default
96
SECTION 12.2.
Remedies
99
SECTION 12.3.
Rights and Remedies Cumulative; Non-Waiver; etc
99
SECTION 12.4.
Crediting of Payments and Proceeds
100
SECTION 12.5.
Administrative Agent May File Proofs of Claim
101
SECTION 12.6.
Credit Bidding
102
ARTICLE XIII
THE ADMINISTRATIVE AGENT
102
SECTION 13.1.
Appointment and Authority
102
SECTION 13.2.
Rights as a Lender
103
SECTION 13.3.
Exculpatory Provisions
103
SECTION 13.4.
Reliance by the Administrative Agent
104
SECTION 13.5.
Delegation of Duties
104
SECTION 13.6.
Resignation of Administrative Agent
105
SECTION 13.7.
Non-Reliance on Administrative Agent and Other Lenders
106
SECTION 13.8.
No Other Duties, etc
106
SECTION 13.9.
Collateral and Guaranty Matters
106
SECTION 13.10.
Cash Management Obligations and Hedging Obligations
107
ARTICLE XIV
MISCELLANEOUS
107
SECTION 14.1.
Notices
107
SECTION 14.2.
Expenses; Indemnity
110
SECTION 14.3.
Right of Set-off
112
SECTION 14.4.
Governing Law
113
SECTION 14.5.
Jurisdiction and Venue
113
SECTION 14.6.
Waiver of Jury Trial
114
SECTION 14.7.
Reversal of Payments
114
SECTION 14.8.
Injunctive Relief
114
SECTION 14.9.
Accounting Matters
114
SECTION 14.10.
Successors and Assigns; Participations
115
SECTION 14.11.
Amendments, Waivers and Consents
119
SECTION 14.12.
Confidentiality
121
SECTION 14.13.
Performance of Duties
122

 
 
iv

--------------------------------------------------------------------------------

 
 
SECTION 14.14.
All Powers Coupled with Interest
122
SECTION 14.15.
Survival of Indemnities
122
SECTION 14.16.
Titles and Captions
122
SECTION 14.17.
Severability of Provisions
122
SECTION 14.18.
Counterparts; Integration; Effectiveness
122
SECTION 14.19.
Electronic Execution of Assignments
122
SECTION 14.20.
Term of Agreement
122
SECTION 14.21.
Advice of Counsel
123
SECTION 14.22.
USA Patriot Act
123
SECTION 14.23.
Independent Effect of Covenants
123
SECTION 14.24.
Collateral
123
SECTION 14.25.
Amendment and Restatement; No Novation
123

 
 
v

--------------------------------------------------------------------------------

 


EXHIBITS AND SCHEDULES
 
EXHIBITS
   
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Swingline Note
Exhibit A-3
-
Form of Term Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H
-
Guaranty Agreement
Exhibit I
-
Collateral Agreement
Exhibit J-1
-
Form of U.S. Tax Compliance Certificate (Non-PartnershipForeign Lenders)
Exhibit J-2
-
Form of U.S. Tax Compliance Certificate (Non-PartnershipForeign Participants)
Exhibit J-3
-
Form of U.S. Tax Compliance Certificate (Foreign ParticipantPartnerships)
Exhibit J-4
-
Form of U.S. Tax Compliance Certificate (Foreign LenderPartnerships)
                 
SCHEDULES
   
Schedule 1.1(a)
-
Existing Letters of Credit
Schedule 1.1(b)
-
Restaurant Units Held for Resale
Schedule 1.1(c)
-
Unrestricted Subsidiaries
Schedule 7.1(a)
-
Jurisdictions of Organization and Qualification
Schedule 7.1(b)
-
Subsidiaries and Capitalization
Schedule 7.1(i)
-
ERISA Plans
Schedule 7.1(t)
-
Debt and Guaranty Obligations
Schedule 7.1(u)
-
Litigation
Schedule 11.1(c)
-
Permitted Debt
Schedule 11.2
-
Existing Liens
Schedule 11.3
-
Existing Loans, Advances and Investments

 
vi

--------------------------------------------------------------------------------

 


 
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 5, 2012, by and
among JACK IN THE BOX INC., a Delaware corporation, as Borrower, the lenders who
are or may become a party to this Agreement, as Lenders and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders.
 
STATEMENT OF PURPOSE
 
The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.1. Definitions.  The following terms when used in this Agreement shall
have the meanings assigned to them below:
 
“Acquisition” means a purchase or other acquisition, direct or indirect, by any
Person of all or substantially all of the assets or all or substantially all of
the business of any other Person or a line of business of any other Person
(whether by acquisition of Capital Stock, assets, permitted merger or any
combination thereof); provided that any purchase of restaurant units permitted
under Section 11.14 that does not constitute a purchase or acquisition of, or
Investment in, another Person, shall not be deemed to be an Acquisition.
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.
 
“Administrative Agent’s Fee Letter” means the separate fee letter agreement
dated October 5, 2012 among the Borrower, Wells Fargo Securities, LLC and Wells
Fargo.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(d).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means
(a) solely with respect to the Borrower and its Subsidiaries the power to vote
five percent (5%) or more of the securities or other equity interests of the
Borrower or any Subsidiary having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.  The terms “controlling” and “controlled”
have meanings correlative thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement” means this Amended and Restated Credit Agreement, as the same may be
further amended, restated, supplemented or otherwise modified from time to time.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Leverage Ratio:
 
Pricing Level
Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
I
Greater than or equal to 2.00 to 1.00
0.40%
2.25%
1.25%
II
Greater than or equal to 1.00 to
1.00, but less than 2.00 to 1.00
0.35%
2.00%
1.00%
III
Less than 1.00 to 1.00
0.30%
1.75%
0.75%



The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level II until the
first Calculation Date applicable to the first full fiscal quarter ended after
the Closing Date and, thereafter the Pricing Level shall be determined by
reference to the Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, and
(b) if the Borrower fails to provide the Officer’s Compliance Certificate as
required by Section 8.2 for the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level I until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date.  Except as provided in the preceding sentence, the
Applicable Margin shall be effective from one Calculation Date until the next
Calculation Date.


Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) the Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (y) the Applicable Margin for such
Applicable Period shall be determined as if the Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(z) the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
5.4.  Nothing in this paragraph shall limit the rights of the Administrative
Agent and the Lenders with respect to Sections 5.1(c) and 12.2 nor any of their
other rights under this Agreement.  The Borrower’s obligations under this
paragraph shall survive the termination of the Revolving Credit Commitments and
the repayment of all other Obligations hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
“Application” means an application, in the form specified by the Issuing Lender
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means either of Wells Fargo Securities, LLC or Merrill Lynch, Pierce,
Fenner & Smith Incorporated, each in its capacity as joint lead arranger and
joint lead bookrunner.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 14.10), and accepted by the Administrative Agent, in substantially
the form of Exhibit G or any other form approved by the Administrative Agent.
 
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1/2 of 1.0% and (c) except during any period of time
during which a notice delivered to the Borrower under Section 5.8 shall remain
in effect, LIBOR for an Interest Period of one month plus 1.0%; each change in
the Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate.
 
“Borrower” means Jack in the Box Inc., a Delaware corporation.
 
“Borrower Materials” has the meaning assigned thereto in Section 8.8.
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
 
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
 
 
3

--------------------------------------------------------------------------------

 
 
“Capital Asset” means, with respect to the Borrower and its
Restricted Subsidiaries, any asset that should, in accordance with GAAP, be
classified and accounted for as a capital asset on a Consolidated balance sheet
of the Borrower and its Subsidiaries.
 
“Capital Expenditures” means with respect to the Borrower and its
Restricted Subsidiaries for any period, the aggregate of all items classified as
capital expenditures in accordance with GAAP; provided that for purposes of
Section 10.3, “Capital Expenditures” shall exclude the aggregate amount of any
such expenditures consisting of Permitted Acquisitions and purchases of
restaurant units permitted by Section 11.14 during such period and include the
aggregate cost of Capital Assets acquired by Capital Lease during such period.
 
“Capital Lease” means any lease of any property by the Borrower or any of its
Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Subsidiaries.
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other ownership interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person (other than any franchise
agreements) and (f) for purposes of (i) the definitions of Disqualified Capital
Stock, Qualified Capital Stock and Wholly Owned and (ii) each of Sections
7.1(n), 11.2, 11.6 and 12.1(g), any and all warrants, rights or options to
purchase any of the foregoing (other than franchise agreements).
 
“Cash Collateralize” means, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of the Issuing Lender, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent and, in each case to the extent applicable, the Issuing Lender and the
Swingline Lender shall agree, in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and, in each case to the extent applicable, the Issuing
Lender and the Swingline Lender.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
 
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Cash Management Obligations” has the meaning assigned thereto in the definition
of “Obligations”.
 
“Change in Control” has the meaning assigned thereto in Section 12.1(g).
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued; provided further, that solely for the purposes of Section
5.10, any increased costs associated with a Change in Law based on the foregoing
clauses (i) and (ii) may only be imposed to the extent the applicable Lender or
Recipient is generally seeking such costs from other similarly situated
borrowers that are similarly affected by the circumstances giving rise to such
costs under credit facilities that such Lender or Recipient reasonably deems to
afford such Lender or Recipient the legal right to impose such costs.
 
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 6.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.
 
“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
 
“Collateral Agreement” means the Collateral Agreement dated as of June 29, 2010,
by and among the Borrower, certain Subsidiaries of the Borrower party thereto
and, to the extent applicable, any other Person that joins the Collateral
Agreement after the Closing Date, in favor of the Administrative Agent and the
Secured Parties, in the form of Exhibit I, as the same is reaffirmed and amended
by the Reaffirmation Agreement and as amended, restated, supplemented or
otherwise modified from time to time hereafter.
 
“Commitment” means, as to any Lender, the sum of such Lender’s Revolving Credit
Commitment and Term Loan Commitment, as applicable, as set forth in the
Register, as such Commitment may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof.
 
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
 
 
5

--------------------------------------------------------------------------------

 
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
 
“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility and the Term Loan Facility.
 
“Credit Parties” means, collectively, the Borrower and the Guarantors.
 
“Debt” means, with respect to any Person at any date and without duplication,
the sum of the following calculated in accordance with GAAP: (a) all
liabilities, obligations and indebtedness for borrowed money including, but not
limited to, obligations evidenced by bonds, debentures, notes or other similar
instruments of any such Person, (b) all obligations to pay the deferred purchase
price of property or services of any such Person (including, without limitation,
all such obligations under non-competition agreements or earn-out agreements),
except trade payables arising in the ordinary course of business not more than
ninety (90) days past due (unless being disputed in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person), (c) all obligations of any such
Person as lessee under Capital Leases, (d) all liabilities and obligations of
any other Person which would be Debt under this definition if incurred by the
Borrower or any of its Subsidiaries which are secured by a Lien on any asset of
the Borrower and its Restricted Subsidiaries, (e) all Guaranty Obligations of
any such Person with respect to Debt of another Person, (f) all obligations,
contingent or otherwise, of any such Person relative to the face amount of
letters of credit, whether or not drawn, including, without limitation, any
Reimbursement Obligation, and banker’s acceptances issued for the account of any
such Person, (g) all obligations of any such Person in respect of Disqualified
Capital Stock, (h) the Termination Value of any Hedging Agreements, (i) all
outstanding payment obligations of any such Person with respect to Synthetic
Leases and (j) the outstanding attributed principal amount incurred as an
obligation of any such Person under any asset securitization program. The
parties hereto agree that notwithstanding anything to the contrary in this
definition, the term “Debt” as used in Section 11.1 shall refer only to Debt of
the Borrower and its Restricted Subsidiaries.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans required to be funded by it
hereunder within two (2) Business Days of the date such Loans were required to
be funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender
 
 
6

--------------------------------------------------------------------------------

 
 
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a)  matures, is mandatorily redeemable or is subject to mandatory repurchase
(other than solely for Qualified Capital Stock), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be (i) subject to the prior repayment in full
of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments or  (ii) otherwise consented to by the Required
Lenders), (b) is redeemable or is subject to repurchase at the option of the
holder thereof (other than solely for Qualified Capital Stock) (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
(i) subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
or (ii) otherwise consented to by the Required Lenders), in whole or in part,
(c) provides for the scheduled payment of dividends in cash or (d) is or becomes
convertible into or exchangeable for Debt or any other Capital Stock that would
constitute Disqualified Capital Stock, in each case, prior to the date that is
91 days after the later of  (i) the date specified in clause (a) of the
definition of Term Loan Maturity Date and (ii) the date specified in Section
2.6(a); provided, that if such Capital Stock is issued pursuant to a plan for
the benefit of the Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
 
“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Restricted
Subsidiaries (other than any Permitted Franchisee Financing SPE) in accordance
with GAAP:
 
(a)           Net Income for such period; plus
 
(b)           the sum of the following, without duplication, to the extent
deducted in determining Net Income for such period: (i) income and franchise
taxes, (ii) Interest Expense, (iii) amortization, depreciation and other
non-cash expenses or charges, including, without limitation, any financing fees
to be written off by the Borrower in connection with the repayment of the Debt
under the Existing Credit Agreement, non-cash compensation expense and non-cash
impairment charges (provided, however, that non-cash charges under this clause
(iii) reserved for cash charges to be taken in the future shall be excluded),
(iv) nonrecurring losses, expenses or charges (including restructuring and
severance costs) not otherwise added to Net Income pursuant to this clause (b)
in an aggregate amount not to exceed 5% of EBITDA for such period (as determined
prior to the application of this clause (b)(iv)) or otherwise approved by the
Administrative Agent in its sole discretion, (v) extraordinary losses (other
than losses from discontinued operations), (vi) non-cash losses attributable to
movement in the mark-to-market valuation of Hedging Obligations and commodity
swaps pursuant to FASB ASC 815, (vii) non-recurring restructuring charges or
expenses that are incurred, taken or recognized prior to the last day of the
Borrower’s 2013 Fiscal Year in connection with the Borrower’s ongoing cost
reduction initiatives, including costs of the Borrower’s early retirement offer
and other costs associated with position eliminations and outsourcing
activities, including severance and related costs and related legal and
consulting fees; provided, that the aggregate amount permitted to be added to
Net Income pursuant to this clause (b)(vii) in any applicable fiscal quarter
shall not (when aggregated with all amounts added to Net Income pursuant to this
clause (b)(vii) in any prior fiscal quarters) exceed $20,000,000 and (viii)
non-recurring losses, charges or expenses (including other restructuring costs,
write offs or impairments) that are incurred, taken or recognized prior to the
last day of the Borrower’s 2013 Fiscal Year  in connection with the outsourcing
of the Borrower’s distribution business; provided, that the aggregate amount
permitted to be added to Net Income pursuant to this clause (b)(viii) in any
applicable fiscal quarter shall not (when aggregated with all amounts added to
Net Income pursuant to this clause (b)(viii) in any prior fiscal quarters)
exceed $15,000,000; minus
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           the sum of the following, without duplication, to the extent
included in determining Net Income for such period: (i) non-cash gains
attributable to movement in the mark-to-market valuation of Hedging Obligations
and commodity swaps pursuant to FASB ASC 815, (ii) all extraordinary gains,
non-recurring gains, gains realized in connection with any sale of assets not
made in the ordinary course of business (it being understood and agreed that any
sale of restaurant units to franchisees are sales in the ordinary course of
business for purposes of determining EBITDA), and any gains realized in
connection with the sale, transfer or liquidation of assets in connection with
the outsourcing of the Borrower’s distribution business or the disposition of
securities or the early extinguishment of Debt, together with any related
provision for taxes on any such gain, and (iii) the net income of any Person
that is accounted for by the equity method of accounting (except to the extent
of the amount of dividends or similar distributions paid in cash to the Borrower
or a Restricted Subsidiary of the Borrower).
 
In determining EBITDA, the cumulative effect of a change in accounting
principles shall be disregarded, and EBITDA shall be calculated on a pro forma
basis to give effect to any Material Acquisition or Purchase or Material
Dispositions as set forth below, in a manner reasonably determined by, and
certified by the chief financial officer of the Borrower, or another Responsible
Officer reasonably acceptable to the Administrative Agent, and supported by
financial information and related calculations in form and substance reasonably
satisfactory to the Administrative Agent.  Each such pro forma calculation shall
be made, assuming such transaction occurred on the first day of the applicable
period for which EBITDA is being calculated, (A) to include the EBITDA
attributable to any Person, assets, business or line of business acquired
pursuant to any Material Acquisition or Purchase during such period and (B) to
exclude the EBITDA attributable to any Person, assets, business or line of
business sold, transferred or otherwise disposed of pursuant to Material
Disposition during such period.  As used in this definition, “Material
Acquisition or Purchase” means any Permitted Acquisition of any Person, assets,
business or line of business and any purchase (or series of related purchases)
of restaurant units from franchisees pursuant to Section 11.14 in each case that
involves the payment of consideration by the Borrower and its
Restricted Subsidiaries in excess of $10,000,000 and “Material Disposition”
means any sale, transfer or disposition (or series of related sales, transfers
or dispositions) of any Person, assets, business or line of business (excluding
any sales of restaurant units to franchisees and other sales, transfers or
dispositions of any Person, assets, business or line of business in the ordinary
course of business) in each case that yields gross proceeds to the Borrower or
any of its Restricted Subsidiaries in excess of $10,000,000.
 
“EBITDAR” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Restricted
Subsidiaries in accordance with GAAP: (a) EBITDA for such period, plus (b)
Rental Expense for such period.
 
 
8

--------------------------------------------------------------------------------

 
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is sponsored, maintained, contributed to, or
required to be contributed to by the Borrower or any ERISA Affiliate or (b) has
at any time within the preceding six (6) years been sponsored, maintained,
contributed to, or required to be contributed to by the Borrower or any current
or former ERISA Affiliate.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities,
relating to the protection of human health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
 
“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
“Event of Default” means any of the events specified in Section 12.1, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g), (d) any United States
federal withholding Taxes imposed under FATCA and (e) all liabilities, penalties
and interest with respect to any of the foregoing.
 
 
9

--------------------------------------------------------------------------------

 
 
“Existing Credit Agreement” means the Credit Agreement dated as of June 29,
2010, by and among the Borrower, certain banks and other financial institutions,
as lenders, and Wells Fargo, as administrative agent, as amended, restated,
supplemented or otherwise modified prior to the Closing Date.
 
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).
 
“Existing Permitted Franchisee Financing Documents” means, collectively, (a)
that certain Loan and Security Agreement dated as of January 14, 2011, by and
among, Jack in the Box Franchise Finance, LLC, the Borrower, Nieuw Amsterdam
Receivables Corporation, as conduit lender, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., New York Branch, as facility agent and as a
committed lender, certain other committed lenders, conduit lenders and facility
agents party thereto, U.S. Bank National Association, as paying agent and
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., New York Branch, as
administrative agent, (b) the Capital Note Purchase Agreement, dated as of
January 14, 2011 by and among Jack in the Box Franchise Finance, LLC and the
Borrower and (c) the Sale Agreement dated January 14, 2011 by and among Jack in
the Box Franchise Finance, LLC and the Borrower.
 
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loan made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
 
 
10

--------------------------------------------------------------------------------

 
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the Federal Funds Rate for such
day shall be the average of the quotations for such day on such transactions
received by the Administrative Agent from three (3) Federal Funds brokers of
recognized standing selected by the Administrative Agent.
 
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the Sunday that is closest to September 30.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders, repaid by the Borrower or Cash
Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funded Debt” means, as of any date of determination with respect to the
Borrower and its Restricted Subsidiaries (other than any Permitted Franchisee
Financing SPE) on a Consolidated basis without duplication, the sum of (a) all
Debt of the Borrower and its Restricted Subsidiaries referred to in clauses (a),
(c) and (f) of the definition of “Debt” (excluding, in the case of clause (f),
Debt in respect of obligations under any undrawn letter of credit) and (b) to
the extent that the underlying guaranteed Debt would be Debt of the types
referred to in clause (a) of this definition, Debt referred to in clause (e) of
the definition of “Debt” (including, without limitation, any Guaranty
Obligations of the Borrower or any of its Restricted Subsidiaries (other than
any Permitted Franchisee Financing SPE) in connection with any Permitted
Franchisee Financing Program).
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied on such date of determination.
 
 
11

--------------------------------------------------------------------------------

 
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantors” means the Restricted Subsidiaries that are Domestic Subsidiaries of
the Borrower and any other Person which, after the Closing Date, becomes a party
to the Guaranty Agreement by executing and delivering a Joinder Agreement.
 
“Guaranty Agreement” means the unconditional Guaranty Agreement dated as of June
29, 2010, executed by each of the Guarantors in favor of the Administrative
Agent and the Secured Parties, in the form of Exhibit H, as the same is
reaffirmed by the Reaffirmation Agreement and as amended, restated, supplemented
or otherwise modified from time to time hereafter.
 
“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation, contingent or otherwise, of any such Person pursuant to which
such Person has directly or indirectly guaranteed any Debt or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person (a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Debt or other obligation of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The parties hereto
agree that notwithstanding anything to the contrary in this definition, the term
“Guaranty Obligations” as used in the definition of Debt for purposes of Section
11.1 shall refer only to Guaranty Obligations of the Borrower and its Restricted
Subsidiaries.
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
 
12

--------------------------------------------------------------------------------

 
 
“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, equity or equity
index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement; provided, that in no
event shall any commodity swap or other agreement or arrangement related to
commodity prices constitute a “Hedging Agreement” under this Agreement.
 
“Hedging Bank” means any Person that, (a) at the time it enters into a Hedging
Agreement with a Credit Party, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent or (b) at the
time it (or its Affiliate) becomes a Lender (including on the Closing Date), is
a party to a Hedging Agreement with a Credit Party, in each case in its capacity
as a party to such Hedging Agreement
 
“Hedging Obligations” has the meaning assigned thereto in the definition of
“Obligations”.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Independent Collateral Account” means a collateral account established and
maintained by the Independent Issuer. The amounts held in such collateral
account shall in no event exceed $55,000,000 in the aggregate at any time, shall
be subject to the Lien of the Independent Issuer pursuant to Section 11.2 and
shall be available to reimburse the Independent Issuer for draws, fees, expenses
and related obligations with respect to the Independent Letters of Credit in the
event that the Borrower defaults on its reimbursement obligations to the
Independent Issuer with respect to such letters of credit.
 
“Independent Issuer” means Wells Fargo, in its capacity as issuer of the
Independent Letters of Credit.
 
“Independent Letters of Credit” means those letters of credit issued by the
Independent Issuer for the account of the Borrower in an aggregate maximum face
amount not to exceed $50,000,000.  The Independent Letters of Credit shall be
issued outside of the Credit Facility and shall not constitute Letters of Credit
under this Agreement. Each Independent Letter of Credit shall expire on a date
satisfactory to the Independent Issuer, which date shall be no later than the
earlier of (A) one (1) year after the date of its issuance (but any Independent
Letter of Credit may, by its terms, be renewable annually with the consent of
the Independent Issuer), and (B) the fifth (5th) Business Day prior to the date
specified in Section 2.6(a).
 
 
13

--------------------------------------------------------------------------------

 
 
“Innovation Center Property” means the Borrower’s product marketing, research
and development facility in San Diego, California (including the real property
upon which such facility is situated and the adjacent property of approximately
four acres that is owned by the Borrower).
 
“Insurance and Condemnation Proceeds” has the meaning assigned thereto in
Section 4.4(b)(iv).
 
“Interest Expense” means, with respect to the Borrower and its Restricted
Subsidiaries (other than any Permitted Franchisee Financing SPE) for any period,
the gross interest expense (including, without limitation, interest expense
attributable to Capital Leases), net of all interest income of the Borrower and
its Restricted Subsidiaries (other than any Permitted Franchisee Financing SPE)
for such period, all determined for such period on a Consolidated basis without
duplication, in accordance with GAAP.
 
“Interest Period” has the meaning assigned thereto in Section 5.1(b).
 
“Investments” has the meaning assigned thereto in Section 11.3.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lender” means Wells Fargo in its capacity as issuing lender hereunder
and any successor thereto appointed pursuant to Section 13.6.
 
“Joinder Agreement” means, each Joinder Agreement executed in favor of the
Administrative Agent for the ratable benefit of itself and the Lenders, in each
case in form and substance to be mutually agreed upon by the Borrower and the
Administrative Agent.
 
“Joint Fee Letter” means the separate fee letter agreement dated October 5, 2012
among the Borrower, the Arrangers, Wells Fargo and Bank of America, N.A.
 
“L/C Commitment” means the lesser of (a) Seventy-Five Million Dollars
($75,000,000) and (b) the Revolving Credit Commitment.
 
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
 
14

--------------------------------------------------------------------------------

 
 
“L/C Participants” means the collective reference to all the Revolving Credit
Lenders.
 
“L/C Supporting Documentation” has the meaning assigned thereto in Section 3.2.
 
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date (including, without limitation, the Issuing Lender and the Swingline Lender
unless the context otherwise requires) and each Person that hereafter becomes a
party to this Agreement as a Lender pursuant to Section 14.10.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
“Letters of Credit” means the collective reference to the standby letters of
credit issued pursuant to Section 3.1 and the Existing Letters of Credit.
 
“Leverage Ratio” has the meaning assigned thereto in Section 10.1.
 
“LIBOR” means,
 
(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period (rounded
upward, if necessary, to the nearest 1/100th of 1%).  If, for any reason, such
rate does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page), then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period; and
 
(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
 
 
15

--------------------------------------------------------------------------------

 
 
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
 

  LIBOR Rate = LIBOR       1.00-Eurodollar Reserve Percentage          

 
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate.
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the
Applications, the L/C Supporting Documentation, the Security Documents, the
Administrative Agent Fee Letter, the Joint Fee Letter, each Joinder Agreement
and each other document, instrument, certificate and agreement executed and
delivered by the Borrower or any Subsidiary thereof in connection with this
Agreement or otherwise contemplated hereby (excluding any Hedging Agreement or
Cash Management Agreement), all as may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and the Term Loan, and “Loan” means any of such Loans.
 
“Maintenance Capital Expenditures” means, as of any date of determination,
Capital Expenditures for replacement acquisitions, additions and betterments
related to restaurant units of the Borrower or any of its Restricted
Subsidiaries as of such date of determination, including the following: (a)
equipment/furnishing, (b) landscaping/site improvements, (c) building
improvements, including paint and demolition, (d) roofing, (e) plumbing/sewer,
(f) electrical, and (g) parking lot paving/overlay; provided, however, that
Maintenance Capital Expenditures shall not include Capital Expenditures related
to: (x) new sites, (y) corporate projects, including kitchen/operational
enhancements and (z) restaurant re-imaging, including site remodels and
rebuilds.
 
“Margin Stock” has the meaning assigned thereto in Regulation U.
 
“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole or (b) the ability of the Borrower or any of
its Subsidiaries to perform its obligations under any Loan Document.
 
 
16

--------------------------------------------------------------------------------

 
 
“Material Contract” means (a) any contract or other agreement, written or oral,
of the Borrower or any of its Subsidiaries involving monetary liability of or to
any such Person in an amount in excess of $25,000,000 per annum, or (b) any
other contract or agreement, written or oral, of the Borrower or any of its
Restricted Subsidiaries the failure by the Borrower or any of its Restricted
Subsidiaries to comply with which could reasonably be expected to have a
Material Adverse Effect.
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Lender with respect to Letters of
Credit issued and outstanding at such time (or such lesser amount as may be
agreed to by the Issuing Lender in its sole discretion) and (b) in all cases
other than those specified in clause (a), an amount equal to the applicable
Fronting Exposure (including, to the extent applicable, any requested Swingline
Loan).
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.
 
“Net Cash Proceeds” means, as applicable, (a) with respect to any sale or other
disposition of assets, the gross cash proceeds received by the Borrower or any
of its Restricted Subsidiaries from such sale less the sum of (i) all income
taxes and other taxes paid or reasonably estimated to be payable within two (2)
years from the date of such sale or disposition as a result of such sale or
disposition (after taking into account any available tax credits or deductions
and any tax sharing arrangements) and any other fees and expenses incurred in
connection therewith and (ii) the principal amount of, premium, if any, and
interest on any Debt secured by a Lien on the asset (or a portion thereof) sold,
which Debt is required to be repaid in connection with such sale, (b) with
respect to any issuance of Debt (including, without limitation, the Permitted
Senior Notes and Subordinated Debt), the gross cash proceeds received by the
Borrower or any of its Restricted Subsidiaries therefrom less all legal,
underwriting and other fees and expenses incurred in connection therewith and
(c) with respect to any payment under an insurance policy or in connection with
a condemnation proceeding, the amount of cash proceeds received by the Borrower
or its Restricted Subsidiaries from an insurance company or Governmental
Authority, as applicable, net of all expenses of collection; provided, that Net
Cash Proceeds shall not include any such cash received by or on behalf of the
Borrower or its Restricted Subsidiaries with respect to any Permitted
Sale-Leaseback Transaction with respect to the Innovation Center Property.
 
“Net Income” means, with respect to the Borrower and its Restricted
Subsidiaries, for any period of determination, the net income (or loss) for such
period, determined on a Consolidated basis, without duplication, in accordance
with GAAP; provided that there shall be excluded from Net Income (a) the net
income (or loss) of any Person (other than a Subsidiary which shall be subject
to clause (c) below), in which the Borrower or any of its Restricted
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid to the Borrower or any of its Restricted
Subsidiaries by dividend or other distribution during such period (in an amount
not to exceed the Borrower’s or such Restricted Subsidiary’s share of equity
income from such Person), (b) the net income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Borrower or any of
its Restricted Subsidiaries or is merged into or consolidated with the Borrower
or any of its Restricted Subsidiaries or that Person’s assets are acquired by
the Borrower or any of its Restricted Subsidiaries except to the extent included
pursuant to the foregoing clause (a), (c) the net income (if positive) of any
Subsidiary that is not a Guarantor, to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to the Borrower
or any Credit Party of such net income (A) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute rule or governmental regulation applicable to such
Subsidiary or (B) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes.
 
 
17

--------------------------------------------------------------------------------

 
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section
14.11 and (b) has been approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Notes, and “Note” means any of such Notes.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(d).
 
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on the Loans, (b) the L/C
Obligations, (c) all existing or future payment and other obligations owing by
any Credit Party under any Hedging Agreement (which such Hedging Agreement is
permitted hereunder) with a Hedging Bank (all such obligations with respect to
any such Hedging Agreement, “Hedging Obligations”), (d) all existing or future
payment and other obligations owing by any Credit Party under any Cash
Management Agreement (which such Cash Management Agreement is permitted
hereunder) with a Cash Management Bank (all such obligations with respect to any
such Cash Management Agreement, “Cash Management Obligations”) and (e) all other
fees and commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower or any of its Subsidiaries to the Secured Parties or the
Administrative Agent, in each case under or in respect of this Agreement, any
Letter of Credit, any other Loan Document or any agreement governing any Hedging
Obligations or Cash Management Obligations, of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and, in each case, including interest and fees that accrue
after the commencement by or against any Credit Party or any Affiliate thereof
of any proceeding under any Debtor Relief Laws, naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding; provided that (i) the Hedging Obligations and the
Cash Management Obligations shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (ii) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of the Hedging Obligations or the Cash Management
Obligations.
 
 
18

--------------------------------------------------------------------------------

 
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer’s Compliance Certificate” has the meaning assigned thereto in Section
8.2.
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Guaranteed Debt” has the meaning assigned thereto in Section 11.1(i).
 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
 
“Participant” has the meaning assigned thereto in Section 14.10(d).
 
“Participant Register” has the meaning assigned thereto in Section 14.10(d).
 
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) as amended or modified from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code.
 
“Permitted Acquisition” has the meaning assigned thereto in Section 11.3(h).
 
 
19

--------------------------------------------------------------------------------

 
 
“Permitted Acquisition Diligence Information” means with respect to any
Acquisition proposed by the Borrower or any Restricted Subsidiary thereof, to
the extent applicable,
 
(a) all financial statements provided to, or otherwise made available to, the
Borrower or such Restricted Subsidiary with respect to the Person, assets,
business or line of business being acquired; and
 
(b) all financial information, all Material Contracts, all customer lists, all
supply agreements, and all other material information, in each case to the
extent provided to, or otherwise made available to, the Borrower or such
Restricted Subsidiary and only to the extent that such information and documents
may be provided to the Administrative Agent without the breach of any legally
binding agreement; provided that the Borrower or such Restricted Subsidiary
shall have negotiated in good faith with the other parties to such Acquisition
to allow for such information and documents to be provided to the Administrative
Agent;
 
provided that the Borrower and its Restricted Subsidiaries shall have no
obligation to provide such information and documents (i) unless such information
and documents are requested by the Administrative Agent to be delivered to the
Administrative Agent in connection with such proposed Acquisition, or (ii) to
the extent that such information and documents are unable to be provided to the
Administrative Agent without the breach of Applicable Law.
 
“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Restricted Subsidiary thereof,
 
(a) the purchase agreement, sale agreement, merger agreement or other agreement
evidencing such acquisition, together with all schedules and exhibits thereto
and any amendment, modification or supplement thereof; and
 
(b) all legal opinions and each other document executed or delivered to the
Borrower or such Restricted Subsidiary in connection therewith and any
amendment, modification or supplement to any of the foregoing to the extent that
such opinions and documents may be provided to the Administrative Agent without
the breach of any legally binding agreement (including any such provisions set
forth in any legal opinion); provided that the Borrower or such Restricted
Subsidiary shall have negotiated in good faith with the other parties to such
Acquisition to allow for such opinions and documents to be provided to the
Administrative Agent;
 
provided that the Borrower and its Restricted Subsidiaries shall have no
obligation to provide such opinions and documents (i) unless such opinions and
documents are requested by the Administrative Agent to be delivered to the
Administrative Agent in connection with such proposed Acquisition, or (ii) to
the extent that such opinions and documents are unable to be provided to the
Administrative Agent without the breach of Applicable Law.
 
“Permitted Franchisee Financing Program” means any financing arrangement whereby
the Borrower or any Subsidiary directly or indirectly invests in a Permitted
Franchisee Financing SPE or incurs a Guaranty Obligation with respect to Debt
incurred by a Permitted Franchisee Financing SPE in order to permit the
Permitted Franchisee Financing SPE to obtain third party Debt for the benefit of
franchisees of the Borrower and its Subsidiaries, including without limitation,
the franchisee financing program established under the Existing Permitted
Franchisee Financing Documents.
 
 
20

--------------------------------------------------------------------------------

 
 
“Permitted Franchisee Financing SPE” means any special purpose Subsidiary
(including, without limitation, Jack in the Box Franchise Finance, LLC) or other
Person that is a special purpose entity in which the Borrower or any Subsidiary
owns any Capital Stock created solely to provide or facilitate franchisee
financing pursuant to any Permitted Franchisee Financing Program; provided that:
 
(a)           except for the Guaranty Obligations permitted pursuant to Section
11.1(r); no portion of the Debt or any other obligations (contingent or
otherwise) of any such Person (i) may be guaranteed by the Borrower or any of
its Subsidiaries, (ii) may be recourse to, or obligate, the Borrower or any of
its Subsidiaries (other than such Person) in any way or (iii) may subject any
property or asset of the Borrower or any of its Subsidiaries (other than such
Person), directly or indirectly, contingently or otherwise, to the satisfaction
thereof;
 
(b)           the Borrower and its Subsidiaries may not have any material
contract, agreement, arrangement or understanding with any such Person other
than on terms no less favorable to the Borrower or any of its Subsidiaries than
those that might be obtained at the time from Persons that are not Affiliates of
the Borrower or any of its Subsidiaries;
 
(c)           the Borrower and its Subsidiaries may not (i) have any obligation
to maintain or preserve the financial condition of any such Person (except for
the Guaranty Obligations permitted pursuant to Section 11.1(r)) or (ii) cause
any such Person to achieve certain levels of operating results;
 
(d)           such Person shall not own or hold any assets, or conduct any
operations, other than those reasonably necessary to comply with the terms the
Permitted Franchisee Financing Program to which such Person is a party; and
 
(e)           such Person shall not incur, assume or suffer to exist any Debt
other than Debt under or relating to the Permitted Franchisee Financing Program
to which such Person is a party.
 
“Permitted Sale-Leaseback Transaction” means any sale and leaseback transaction
with any Person providing for the leasing by the Borrower or any of its
Restricted Subsidiaries of real or personal property of (a) existing restaurant
units owned by the Borrower or any Restricted Subsidiary on the Closing Date and
held for resale as set forth on Schedule 1.1(b), (b) newly created restaurant
units not in existence on the Closing Date, (c) existing restaurant units owned
by any franchisee of the Borrower or lessor to the Borrower or any of its
Subsidiaries that are acquired by the Borrower after the Closing Date or (d) the
Innovation Center Property; provided that, in each case, the restaurant unit or
units (or the Innovation Center Property) are sold by the Borrower or such
Restricted Subsidiary for fair value and cash consideration only; and provided
further that, the aggregate amount of gross proceeds for all such sales in any
Fiscal Year of the Borrower shall not exceed $115,000,000.
 
 
21

--------------------------------------------------------------------------------

 
 
“Permitted Senior Notes” means senior unsecured notes issued by the Borrower in
an aggregate principal amount not to exceed $250,000,000; provided that:
 
(a)           no Default or Event of Default shall exist at the time of such
issuance or after giving effect thereto;
 
(b)           the Borrower shall deliver an Officer’s Compliance Certificate to
the Administrative Agent demonstrating pro forma compliance with the covenants
contained in Sections 10.1 and 10.2 both before and immediately after giving
effect to such issuance (including (1) the incurrence of Debt in connection
therewith, (2) the prepayment of term Debt in connection therewith and (3) the
prepayment of revolving Debt in connection therewith to the extent that the
commitment with respect to such revolving Debt is permanently reduced at the
time of such prepayment);
 
(c)           the terms and conditions of such notes (other than the interest
rate and any original issue discount, which shall be consistent with the
then-market interest rate and original issue discount for such type of senior
unsecured notes (as reasonably determined in good faith by the board of
directors of the Borrower)) shall be reasonably satisfactory to the
Administrative Agent;
 
(d)           the final maturity date of any such notes shall be no earlier than
the date that is six (6) months after the later of (i) the date specified in
Section 2.6(a) and (ii) the date specified in clause (a) of the definition of
Term Loan Maturity Date and shall not require any scheduled amortization or
scheduled repayment of the principal thereof prior to its final maturity date;
and
 
(e)           the Net Cash Proceeds of such issuance shall be used to prepay the
Term Loan and, to the extent applicable, to temporarily prepay the Revolving
Credit Loans pursuant to Section 4.4(b).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Platform” has the meaning assigned thereto in Section 8.8.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
 
“Public Lenders” has the meaning assigned thereto in Section 8.8.
 
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
 
“Reaffirmation Agreement” means that certain reaffirmation and amendment
agreement dated as of the Closing Date by and among the Credit Parties and the
Administrative Agent.
 
 
22

--------------------------------------------------------------------------------

 
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
 
“Register” has the meaning assigned thereto in Section 14.10(c).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. 221).
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System (12 C.F.R. 224).
 
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Rental Expense” means, with respect to the Borrower and its Restricted
Subsidiaries (other than any Permitted Franchisee Financing SPE) for any period,
all rental expenses with respect to Operating Leases (including, without
limitation, any rental expenses incurred in connection with a Permitted
Sale-Leaseback Transaction) of the Borrower and its Restricted Subsidiaries
(other than any Permitted Franchisee Financing SPE) for such period, net of all
cash received from rental payments made by sublessees to the Borrower or any of
its Restricted Subsidiaries (other than any Permitted Franchisee Financing SPE)
during such period, determined on a Consolidated basis in accordance with GAAP.
 
“Required Lenders” means, at any date, (a) any combination of Lenders holding
more than fifty percent (50%) of the sum of (i) the aggregate amount of the
Revolving Credit Commitment plus (ii) the aggregate outstanding principal amount
of the Term Loan or (b) if the Revolving Credit Commitment has been terminated,
any combination of Lenders holding more than fifty percent (50%) of the
aggregate Extensions of Credit; provided that the Revolving Credit Commitment
of, and the portion of the Extensions of Credit, as applicable, held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 
“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.
 
“Responsible Officer” means, as to any Person, any of the following: the chief
executive officer, chief financial officer or treasurer of such Person or any
other officer of such Person reasonably acceptable to the Administrative
Agent.  Any document delivered hereunder or under any other Loan Document that
is signed by a Responsible Officer of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.
 
 
23

--------------------------------------------------------------------------------

 
 
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
 
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be reduced or modified at any
time or from time to time pursuant to the terms hereof, and (b) as to all
Revolving Credit Lenders, the aggregate commitment of all Revolving Credit
Lenders to make Revolving Credit Loans and to purchase participations in Letters
of Credit and Swingline Loans, as such amount may be reduced or increased at any
time or from time to time pursuant to the terms hereof.  The aggregate Revolving
Credit Commitment of all Revolving Credit Lenders on the Closing Date shall be
Four Hundred Million Dollars ($400,000,000).
 
“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitments of all Revolving Credit Lenders.
 
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II of this Agreement.
 
“Revolving Credit Lender” means each Lender with a Revolving Credit Commitment.
 
“Revolving Credit Loan” means any revolving credit loan made to the Borrower
pursuant to Section 2.1, and all such revolving credit loans collectively as the
context requires.
 
“Revolving Credit Maturity Date” means the earliest of the dates referred to in
Section 2.6.
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
 
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/enforcement/ofac/programs,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.
 
 
24

--------------------------------------------------------------------------------

 
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Parties” means the Administrative Agent, the Lenders, the Issuing
Lender , each Hedging Bank and each Cash Management Bank.
 
“Security Documents” means the collective reference to the Guaranty Agreement,
the Collateral Agreement, the Reaffirmation Agreement and each other agreement
or writing pursuant to which the Borrower or any Restricted Subsidiary thereof
purports to pledge or grant a security interest in any property or assets
securing the Obligations or any such Person purports to guaranty the payment
and/or performance of the Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.
 
“Solvent” means, as to the Borrower and its Restricted Subsidiaries on a
particular date, that any such Person (a) has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is able to pay its debts as they mature, (b) owns property having
a value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.
 
“Subordinated Debt” means the collective reference to any Debt of the Borrower
or any Restricted Subsidiary subordinated in right and time of payment to the
Obligations with a maturity date that is no earlier than the date that is six
(6) months after the later of (a) the date specified in Section 2.6(a) and (b)
the date specified in clause (a) of the definition of Term Loan Maturity Date
and containing (i) subordination terms satisfactory to the Administrative Agent
and (ii) such other terms and conditions (other than the interest rate and any
original issue discount, which shall be consistent with the then-market interest
rate and original issue discount for such type of subordinated debt (as
reasonably determined in good faith by the board of directors of the Borrower))
that are reasonably satisfactory to the Administrative Agent.
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower; provided that, notwithstanding the foregoing, the
Unrestricted Subsidiaries shall not be deemed to be Subsidiaries for the
purposes of Articles X and XI of this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
“Swingline Commitment” means the lesser of (a) Twenty Million Dollars
($20,000,000) and (b) the Revolving Credit Commitment.
 
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
 
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder.
 
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
 
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extensions thereof, in whole or in part.
 
“Swingline Termination Date” means the first to occur of (a) the resignation of
Wells Fargo as Administrative Agent in accordance with Section 13.6 and (b) the
Revolving Credit Maturity Date.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
 
“Term Loan” means the term loan to be made to the Borrower by the Lenders
pursuant to Section 4.1.
 
“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Term Loan to the account of the
Borrower hereunder in an aggregate principal amount not to exceed the amount set
forth opposite such Term Loan Lender’s name on the Register, as such amount may
be reduced or otherwise modified at any time or from time to time pursuant to
the terms hereof and (b) as to all Term Loan Lenders, the aggregate commitment
of all Term Loan Lenders to make the Term Loan.  The Term Loan Commitment of all
Term Loan Lenders as of the Closing Date shall be Two Hundred Million Dollars
($200,000,000).
 
“Term Loan Facility” means the term loan facility established pursuant to
Article IV of this Agreement.
 
“Term Loan Lender” means any Lender with a Term Loan Commitment or holding a
portion of the outstanding Term Loan.
 
 
26

--------------------------------------------------------------------------------

 
 
“Term Loan Maturity Date” means the first to occur of (a) November 5, 2017 or
(b) the date of termination by the Administrative Agent on behalf of the Lenders
pursuant to Section 12.2(a).
 
“Term Loan Percentage” means, as to any Lender, (a) prior to making the Term
Loan, the ratio of (i) the Term Loan Commitment of such Lender to (ii) the Term
Loan Commitments of all Lenders and (b) after the Term Loan is made, the ratio
of (i) the outstanding principal balance of the Term Loan of such Lender to (ii)
the aggregate outstanding principal balance of the Term Loan of all Lenders.
 
“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the portion of the Term Loan made by such Lender, substantially in
the form of Exhibit A-3, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.
 
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC or by applicable regulation, or (b) the withdrawal
of the Borrower or any ERISA Affiliate from a Pension Plan with two or more
contributing sponsors during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA resulting in liability to
the Borrower or any ERISA Affiliate pursuant to Section 4063 or 4064 of ERISA,
or (c) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA, if such termination, filing or
treatment could reasonably be expected to result in the Borrower making
additional contributions to a Pension Plan, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 412(n) of the Code or Section 302 of ERISA, or (g)
the incurrence by the Borrower or any ERISA Affiliate of any withdrawal
liability with respect to the partial or complete withdrawal of the Borrower or
any ERISA Affiliate from a Multiemployer Plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.
 
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, any monetary obligations of the Borrower and
its Subsidiaries in respect of such termination value(s), and (b) for any date
prior to the date referenced in clause (a), the amount(s) determined as the
mark-to- market value(s) for any Hedging Agreements upon which the Borrower and
its Subsidiaries would have a monetary obligation if such Hedging Agreement were
to be closed out and a termination value were to be determined on the date of
calculation, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Hedging
Agreements (which may include a Lender or any Affiliate of a Lender).
 
 
27

--------------------------------------------------------------------------------

 
 
“Trading With the Enemy Act” means the Trading With The Enemy Act, Pub. L. No.
65-91, 40 Stat. 411 (1917), as amended or modified from time to time.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
5.11(g).
 
“United States” means the United States of America.
 
“Unrestricted Subsidiary” means any Subsidiary of the Borrower listed on
Schedule 1.1(c) or which is designated as an Unrestricted Subsidiary after the
Closing Date pursuant to Section 9.9, provided that at all times such (a)
Unrestricted Subsidiary’s obligations are non-recourse to the Borrower and its
Subsidiaries and (b) Unrestricted Subsidiary individually and collectively with
all other Unrestricted Subsidiaries meets the requirements set forth in Section
9.9; provided further that, notwithstanding anything to the contrary in this
Agreement or any other Loan Document, any Subsidiary that (i) guaranties or
provides collateral for the Permitted Senior Notes (if any) or any Subordinated
Debt (if any) or (ii) is designated as a “Restricted Subsidiary” under, and as
defined in, the Permitted Senior Notes (if any), or any Subordinated Debt (if
any), shall, in each case, immediately cease to be an Unrestricted Subsidiary
upon such designation or its entry into such guaranty or its provision of
collateral for the Permitted Senior Notes (if any) or any Subordinated Debt (if
any).
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
 
“Wholly Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly Owned Subsidiaries).
 
“Withholding Agent” means the Borrower and the Administrative Agent.
 
SECTION 1.2. Other Definitions and Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements  and other writings,
however evidenced, whether in physical or electronic form, and (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”.
 
 
28

--------------------------------------------------------------------------------

 
 
SECTION 1.3. Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, as in effect from time to time, applied on a consistent
basis as of any applicable date of determination, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to FASB ASC825 and
FASB470-20 (or any similar accounting principle permitting a Person to value its
financial liabilities or Debt at the fair value thereof).
 
SECTION 1.4. UCC Terms.  Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
 
SECTION 1.5. Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
SECTION 1.6. References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
 
SECTION 1.7. Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 1.8. Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit that is
available to be drawn at such time; provided that, for any purpose of
determining the total amount of L/C Obligations under this Agreement or any
other Loan Document with respect to borrowing availability under any credit
facility provided for in this Agreement or any other Loan Document, the amount
of a Letter of Credit at any time shall be deemed to mean the maximum face
amount of such Letter of Credit after giving effect to all increases thereof
contemplated by such Letter of Credit or the Application therefor, whether or
not such maximum face amount is in effect at such time (as such amount may be
reduced by any amount drawn, reimbursed and no longer available under such
Letter of Credit).
 
ARTICLE II
REVOLVING CREDIT FACILITY
 
SECTION 2.1. Revolving Credit Loans.  Subject to the terms and conditions of
this Agreement, and in reliance upon the representations and warranties set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date through,
but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested) shall not exceed the Revolving Credit
Commitment less the sum of all outstanding Swingline Loans and L/C Obligations,
(b) the principal amount of outstanding Revolving Credit Loans from any
Revolving Credit Lender to the Borrower shall not at any time exceed such
Lender’s Revolving Credit Commitment less such Lender’s Revolving Credit
Commitment Percentage of outstanding L/C Obligations and outstanding Swingline
Loans and (c) no more than $250,000,000 of Revolving Credit Loans and Swingline
Loans may be borrowed on the Closing Date.  Each Revolving Credit Loan made by a
Lender shall be in a principal amount equal to such Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date.
 
SECTION 2.2. Swingline Loans.
 
(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that (i) the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested), shall not exceed
the lesser of (A) the Revolving Credit Commitment less the sum of all
outstanding Revolving Credit Loans and the L/C Obligations and (B) the Swingline
Commitment and (ii) no more than $250,000,000 of Revolving Credit Loans and
Swingline Loans may be borrowed on the Closing Date; provided further that the
Swingline Lender will not make a Swingline Loan from and after the date which is
one (1) day after it has received written notice from the Administrative Agent
(upon the request of the Required Lenders) that one or more of the applicable
conditions to Extensions of Credit specified in Section 6.2 is not then
satisfied until such conditions are satisfied or waived in accordance with the
provisions of this Agreement (and the Swingline Lender shall be entitled to
conclusively rely on any such notice and shall have no obligation to
independently investigate the accuracy of such notice and shall have no
liability to the Borrower in respect thereof if such notice proves to be
inaccurate).
 
 
30

--------------------------------------------------------------------------------

 
 
(b) Refunding.
 
(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender.  Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 3:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
 
(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages (unless the amounts so recovered by or on behalf
of the Borrower pertain to a Swingline Loan extended after the occurrence and
during the continuance of an Event of Default of which the Administrative Agent
has received notice in the manner required pursuant to Section 13.3 and which
such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable).
 
(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section 2.2 is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI.  Further, each Revolving Credit Lender agrees and
acknowledges that if, prior to the refunding of any outstanding Swingline Loans
pursuant to this Section 2.2, one of the events described in Section 12.1(h) or
(i) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).
 
 
31

--------------------------------------------------------------------------------

 
 
(c) Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
 
SECTION 2.3. Procedure for Advances of Revolving Credit and Swingline Loans.
 
(a) Requests for Borrowing.  The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form attached hereto as
Exhibit B (a “Notice of Borrowing”) not later than 2:00 p.m. (i) on the same
Business Day as each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount of such borrowing, which shall be (x) with respect to Base Rate Loans
(other than Swingline Loans) in an aggregate principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof, (y) with respect to LIBOR Rate
Loans in an aggregate principal amount of $5,000,000 or a whole multiple of
$500,000 in excess thereof and (z) with respect to Swingline Loans in an
aggregate principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof, (C) whether such Loan is to be a Revolving Credit Loan or Swingline
Loan, (D) in the case of a Revolving Credit Loan whether the Loans are to be
LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan,
the duration of the Interest Period applicable thereto. A Notice of Borrowing
received after 2:00 p.m. shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.  Notwithstanding anything to the contrary contained in this
Agreement, no Revolving Credit Loans may be made as LIBOR Rate Loans prior to
the date that is three (3) Business Days after the Closing Date unless, at least
three (3) Business Days prior to the proposed borrowing date of any proposed
Revolving Credit Loans, the Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement and a Notice of Borrowing with respect thereto.
 
(b) Disbursement of Revolving Credit and Swingline Loans.  Not later than 3:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the Administrative
Agent’s Office in funds immediately available to the Administrative Agent, such
Lender’s Revolving Credit Commitment Percentage of the Revolving Credit Loans to
be made on such borrowing date and (ii) the Swingline Lender will make available
to the Administrative Agent, for the account of the Borrower, at the
Administrative Agent’s Office in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of each borrowing requested pursuant to this Section 2.3 in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form of
Exhibit C hereto (a “Notice of Account Designation”) delivered by the Borrower
to the Administrative Agent or as may be otherwise agreed upon by the Borrower
and the Administrative Agent from time to time.  Subject to Section 5.7 hereof,
the Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section 2.3 to
the extent that any Lender has not made available to the Administrative Agent
its Revolving Credit Commitment Percentage of such Loan. Revolving Credit Loans
to be made for the purpose of refunding Swingline Loans shall be made by the
Revolving Credit Lenders as provided in Section 2.2(b).
 
 
32

--------------------------------------------------------------------------------

 
 
SECTION 2.4. Repayment of Revolving Credit and Swingline Loans.
 
(a) Repayment on Termination Date.  The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but in no event later than the Revolving Credit Maturity Date),
together, in each case, with all accrued but unpaid interest thereon.
 
(b) Mandatory Repayment of Revolving Credit Loans.  If at any time the
outstanding principal amount of all Revolving Credit Loans plus the sum of all
outstanding Swingline Loans and L/C Obligations exceeds the Revolving Credit
Commitment, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Extensions of Credit in an amount equal to such excess, with each
such repayment applied first to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Credit Loans and
third, with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Lenders in an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit (such Cash Collateral to be
applied in accordance with Section 12.2(b)).
 
(c) Mandatory Repayment from Excess Proceeds.  In the event proceeds remain
after the prepayments of Term Loan Facility pursuant to Section 4.4(b)(i), the
amount of such excess proceeds shall be used on the date of the required
prepayment under Section 4.4(b)(i) to prepay the outstanding principal amount of
the Revolving Credit Loans, without a corresponding reduction of the Revolving
Credit Commitment.
 
(d) Optional Repayments.  The Borrower may at any time and from time to time
repay the Revolving Credit Loans and the Swingline Loans, in whole or in part,
upon at least (i) three (3) Business Days’ irrevocable notice to the
Administrative Agent with respect to LIBOR Rate Loans, (ii) one (1) Business Day
irrevocable notice with respect to Base Rate Loans and (iii) same day notice by
2:00 p.m. with respect to Swingline Loans, substantially in the form attached
hereto as Exhibit D (a “Notice of Prepayment”) specifying the date and amount of
repayment and whether the repayment is of LIBOR Rate Loans, Base Rate Loans,
Swingline Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Revolving Credit Lender.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
set forth in such notice.  Partial repayments shall be in an aggregate amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans), $5,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans and $100,000 or a
whole multiple of $100,000 in excess thereof with respect to Swingline Loans.  A
Notice of Prepayment received after 2:00 p.m. shall be deemed received on the
next Business Day.  Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.
 
 
33

--------------------------------------------------------------------------------

 
 
(e) Limitation on Repayment of LIBOR Rate Loans.  The Borrower may not repay any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such repayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
 
(f) Hedging Agreements.  No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Hedging Agreement.
 
SECTION 2.5. Permanent Reduction of the Revolving Credit Commitment.
 
(a) Voluntary Reduction.  The Borrower shall have the right at any time and from
time to time, upon at least three (3) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $5,000,000 or any whole multiple of $1,000,000 in excess thereof. The
amount of each partial permanent reduction shall permanently reduce the Lenders’
Revolving Credit Commitments pro rata in accordance with their respective
Revolving Credit Commitment Percentages.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date set forth
in such notice.  Notwithstanding the foregoing, any such notice delivered in
connection with any refinancing of all of the Credit Facility with the proceeds
of such refinancing or of any incurrence of Debt, may be, if expressly so stated
to be, contingent upon the consummation of such refinancing or incurrence and
may be revoked by the Borrower in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations, if any, in respect thereof under Section 5.9).
 
(b) Mandatory Reduction.  If at any time excess proceeds remain after the
prepayment of the Term Loan pursuant to Section 4.4(b)(ii) through (iv), the
Revolving Credit Commitment shall be permanently reduced on the date of the
required prepayment under Section 4.4(b)(ii) through (iv) by an amount equal to
the amount of such excess proceeds.
 
(c) Corresponding Payment.  Each permanent reduction permitted or required
pursuant to this Section 2.5 shall be accompanied by a payment of principal,
first to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third to any Letters
of Credit then outstanding, in each case sufficient to reduce the aggregate
outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations, as
applicable, after such reduction to the Revolving Credit Commitment as so
reduced and if the Revolving Credit Commitment as so reduced is less than the
aggregate amount of all outstanding Letters of Credit, the Borrower shall be
required to deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit.  Such Cash Collateral shall be
applied in accordance with Section 12.2(b).  Any reduction of the Revolving
Credit Commitment to zero shall be accompanied by payment of all outstanding
Revolving Credit Loans and Swingline Loans (and furnishing of Cash Collateral or
other arrangements satisfactory to the Issuing Lender for all L/C Obligations,
if any) and shall result in the termination of the Revolving Credit Commitment
and the Swingline Commitment and the Revolving Credit Facility. Any such Cash
Collateral shall be applied in accordance with Section 12.2(b).  If the
reduction of the Revolving Credit Commitment requires the repayment of any LIBOR
Rate Loan, such repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9.
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 2.6. Termination of Revolving Credit Facility.  The Revolving Credit
Facility shall terminate on the earliest of (a) November 5, 2017, (b) the date
of termination by the Borrower pursuant to Section 2.5 of the entire Revolving
Credit Commitment, or (c) the date of termination by the Administrative Agent on
behalf of the Lenders pursuant to Section 12.2(a).
 
ARTICLE III
LETTER OF CREDIT FACILITY
 
SECTION 3.1. L/C Commitment.
 
(a) Availability.  Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the L/C Participants set forth in
Section 3.4(a), agrees to issue standby letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day from the Closing Date
through but not including the fifth (5th) Business Day prior to the Revolving
Credit Maturity Date in such form as may be approved from time to time by the
Issuing Lender and the Administrative Agent; provided, that the Issuing Lender
shall have no obligation to issue, and the L/C Participants shall have no
obligation to participate in, any Letter of Credit if, after giving effect to
such issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii)
the aggregate principal amount of outstanding Revolving Credit Loans, plus  the
aggregate principal amount of outstanding Swingline Loans, plus the aggregate
amount of L/C Obligations would exceed the Revolving Credit Commitment. Each
Letter of Credit (other than the Existing Letters of Credit) shall (A) be in a
minimum amount of $25,000 unless otherwise agreed to by the Issuing Lender, (B)
be a standby letter of credit issued to support obligations of the Borrower or
any of its Restricted Subsidiaries, contingent or otherwise, incurred in the
ordinary course of business, (C) expire on a date satisfactory to the Issuing
Lender and the Administrative Agent, which date shall be no later than the
earlier of (1) one (1) year after the date of its issuance (but any Letter of
Credit issued hereunder may, by its terms and consistent with the terms hereof,
be renewable annually with the consent of the Issuing Lender), and (2) the fifth
(5th) Business Day prior to the Revolving Credit Maturity Date and (D) be
subject to the ISP98 and/or, to the extent applicable, Uniform Customs, as set
forth in the Application or as determined by the Issuing Lender and, to the
extent not inconsistent therewith, the laws of the State of New York. As of the
Closing Date, each of the Existing Letters of Credit shall constitute, for all
purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder. The Issuing Lender shall not at any time be
obligated to issue, and the L/C Participants shall have no obligation to
participate in, any Letter of Credit hereunder if such issuance would conflict
with, or cause the Issuing Lender or any L/C Participant to exceed any limits
imposed by, any Applicable Law. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any existing Letters of Credit, unless the context otherwise
requires.
 
(b) Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
 
 
35

--------------------------------------------------------------------------------

 
 
SECTION 3.2. Procedure for Issuance of Letters of Credit.  The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender an Application therefor, completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information (“L/C Supporting Documentation”) as the Issuing
Lender and the Administrative Agent may request. The Borrower will
contemporaneously deliver to the Administrative Agent at the Administrative
Agent’s Office a copy of such Application and L/C Supporting Documentation. Upon
receipt of any Application, the Issuing Lender shall process such Application
and the L/C Supporting Documentation delivered to it in connection therewith in
accordance with its customary procedures and shall, after approving the same and
receiving confirmation from the Administrative Agent that sufficient
availability exists under the Revolving Credit Facility for issuance of such
Letter of Credit, subject to Section 3.1 and Article VI hereof, promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Application therefor and all L/C Supporting
Documentation relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by the Issuing Lender
and the Borrower; provided that the Issuing Lender shall not issue a Letter of
Credit from and after the date which is one (1) day after it has received
written notice from the Administrative Agent (upon the request of the Required
Lenders) that one or more of the applicable conditions to Extensions of Credit
specified in Section 6.2 is not then satisfied until such conditions are
satisfied or waived in accordance with the provisions of this Agreement (and the
Issuing Lender shall be entitled to conclusively rely on any such notice and
shall have no obligation to independently investigate the accuracy of such
notice and shall have no liability to the Borrower in respect thereof if such
notice proves to be inaccurate). The Issuing Lender shall promptly furnish to
the Borrower and the Administrative Agent a copy of such Letter of Credit and
promptly notify each Revolving Credit Lender of the issuance and upon request by
any Revolving Credit Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.
 
SECTION 3.3. Commissions and Other Charges.
 
 
36

--------------------------------------------------------------------------------

 
 
(a) Letter of Credit Commissions.  Subject to Section 5.15(a)(iii), the Borrower
shall pay to the Administrative Agent, for the account of the Issuing Lender and
the L/C Participants, a letter of credit commission with respect to each Letter
of Credit in an amount equal to the face amount of such Letter of Credit
multiplied by the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the Issuing Lender and, subject to Section
5.15(a)(iii), the L/C Participants all commissions received pursuant to this
Section 3.3(a) in accordance with their respective Revolving Credit Commitment
Percentages.
 
(b) Issuance Fee.  In addition to the foregoing commission, the Borrower shall
pay the Administrative Agent, for the account of the Issuing Lender, an issuance
fee with respect to each Letter of Credit issued hereunder pursuant to, and in
accordance with, the Administrative Agent’s Fee Letter or as otherwise agreed to
by the Borrower and the Issuing Lender. Such issuance fee shall be billed by the
Administrative Agent and shall be payable by the Borrower in equal quarterly
payments, in arrears, on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent.
 
(c) Other Costs.  In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.
 
SECTION 3.4. L/C Participations.
 
(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.
 
(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify the Administrative Agent and each L/C
Participant of the amount and due date of such required payment and such L/C
Participant shall pay to the Issuing Lender the amount specified on the
applicable due date. If any such amount is paid to the Issuing Lender after the
date such payment is due, such L/C Participant shall pay to the Issuing Lender
on demand, in addition to such amount, the product of (i) such amount, times
(ii) the daily average Federal Funds Rate as determined by the Administrative
Agent during the period from and including the date such payment is due to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. A certificate of the Issuing
Lender with respect to any amounts owing under this Section 3.4(b) shall be
conclusive in the absence of manifest error. With respect to payment to the
Issuing Lender of the unreimbursed amounts described in this Section 3.4(b), if
the L/C Participants receive notice that any such payment is due (A) prior to
1:00 p.m. on any Business Day, such payment shall be due that Business Day, and
(B) after 1:00 p.m. on any Business Day, such payment shall be due on the
following Business Day.
 
 
37

--------------------------------------------------------------------------------

 
 
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section 3.4, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
 
SECTION 3.5. Reimbursement Obligation of the Borrower.  In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section 3.5
or with funds from other sources), the Issuing Lender not later than 1:00 p.m.
on the next succeeding Business Day for the amount of (a) such draft so paid and
(b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender in
connection with such payment. The Issuing Lender shall deliver written notice of
any drawing under a Letter of Credit to the Administrative Agent and the
Borrower. Unless the Borrower shall immediately notify the Issuing Lender that
the Borrower intends to reimburse the Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Credit
Lenders make a Revolving Credit Loan bearing interest at the Base Rate on such
date in the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by the Issuing Lender in connection with such payment,
and the Revolving Credit Lenders shall make a Revolving Credit Loan bearing
interest at the Base Rate in such amount, the proceeds of which shall be applied
to reimburse the Issuing Lender for the amount of the related drawing and costs
and expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section 3.5
to reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.3(a) or Article VI. If the Borrower has elected to pay
the amount of such drawing with funds from other sources and shall fail to
reimburse the Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.
 
 
38

--------------------------------------------------------------------------------

 
 
SECTION 3.6. Obligations Absolute.  The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the Issuing Lender, the
Administrative Agent and the L/C Participants shall not be responsible for, and
the Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final nonappealable
judgment. The Borrower agrees that any action taken or omitted by the Issuing
Lender or the Administrative Agent under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on the Borrower and shall not
result in any liability of the Issuing Lender, the Administrative Agent or any
L/C Participant to the Borrower. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.
 
SECTION 3.7. Effect of Application.  To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
 
ARTICLE IV
TERM LOAN FACILITY
 
SECTION 4.1. Term Loan.  Subject to the terms and conditions of this Agreement,
each Term Loan Lender severally agrees to make the Term Loan to the Borrower in
a single draw on the Closing Date in a principal amount equal to such Lender’s
Term Loan Commitment as of the Closing Date.
 
SECTION 4.2. Procedure for Advance of Term Loan.  The Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing prior to 2:00 p.m. on
the Closing Date requesting that the Term Loan Lenders make the Term Loan as a
Base Rate Loan on such date (provided that the Borrower may request, no later
than three (3) Business Days prior to the Closing Date, that the Lenders make
the Term Loan as a LIBOR Rate Loan or multiple LIBOR Rate Loans if the Borrower
has delivered to the Administrative Agent a letter in form and substance
reasonably satisfactory to the Administrative Agent indemnifying the Lenders in
the manner set forth in Section 5.9 of this Agreement and a notice of borrowing
(in form satisfactory to the Administrative Agent) requesting such LIBOR Rate
Loan or LIBOR Rate Loans and specifying (a) the amount of each such LIBOR Rate
Loan (which shall be, for each such LIBOR Rate Loan, in an aggregate principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof) and (b)
the Interest Period or Interest Periods applicable thereto).  Upon receipt of
such notice of borrowing from the Borrower, the Administrative Agent shall
promptly notify each Term Loan Lender thereof.  Not later than 3:00 p.m. on the
Closing Date, each Term Loan Lender will make available to the Administrative
Agent for the account of the Borrower, at the Administrative Agent’s Office in
immediately available funds, the amount of such Term Loan to be made by such
Term Loan Lender on the Closing Date.  The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of the Term Loan in
immediately available funds by wire transfer to such Person or Persons as may be
designated by the Borrower in writing.
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 4.3. Repayment of Term Loan.  The Borrower shall repay the aggregate
outstanding principal amount of the Term Loan in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing March 31, 2013 as set forth below, except as the amounts of
individual installments may be adjusted pursuant to Section 4.4 hereof:
 
YEAR
PAYMENT DATE
PRINCIPAL INSTALLMENT
($)
TERM LOAN BALANCE
($)
2013
March 31
$5,000,000
$195,000,000
June 30
$5,000,000
$190,000,000
September 30
$5,000,000
$185,000,000
December 31
$5,000,000
$180,000,000
2014
March 31
$5,000,000
$175,000,000
June 30
$5,000,000
$170,000,000
September 30
$5,000,000
$165,000,000
December 31
$5,000,000
$160,000,000
2015
March 31
$5,000,000
$155,000,000
June 30
$5,000,000
$150,000,000
September 30
$5,000,000
$145,000,000
December 31
$5,000,000
$140,000,000
2016
March 31
$5,000,000
$135,000,000
June 30
$5,000,000
$130,000,000
September 30
$5,000,000
$125,000,000
December 31
$5,000,000
$120,000,000
2017
March 31
$5,000,000
$115,000,000
June 30
$5,000,000
$110,000,000
September 30
$5,000,000
$105,000,000
Term Loan Maturity Date
$105,000,000
$0

 
 
40

--------------------------------------------------------------------------------

 
 
If not sooner paid, the Term Loan shall be paid in full, together with accrued
interest thereon, on the Term Loan Maturity Date.
 
SECTION 4.4. Prepayment of Term Loans.
 
(a) Optional Prepayment of Term Loan.  The Borrower shall have the right at any
time and from time to time, upon delivery to the Administrative Agent of a
Notice of Prepayment at least three (3) Business Days prior to any repayment, to
prepay the Term Loan in whole or in part without premium or penalty except as
provided in Section 5.9. If any such notice is given, the amount specified in
such notice shall be due and payable on the date set forth in such notice.  Each
optional prepayment of the Term Loan hereunder shall be in an aggregate
principal amount of at least $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied to the outstanding principal installments of
the Term Loan as set forth in Section 4.3 in either direct order of maturity,
inverse order of maturity or on a pro rata basis, in any case as directed by the
Borrower. Each prepayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof.  Notwithstanding the foregoing, any Notice of a
Prepayment delivered in connection with any refinancing of all of the Credit
Facility with the proceeds of such refinancing or of any incurrence of Debt, may
be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence and may be revoked by the Borrower in the event such
refinancing is not consummated (provided that the failure of such contingency
shall not relieve the Borrower from its obligations, if any, in respect thereof
under Section 5.9).
 
(b)  
Mandatory Prepayments.

 
(i) Debt Proceeds.  The Borrower shall make mandatory principal prepayments of
the Loans and/or Cash Collateralize the L/C Obligations in the manner set forth
in Section 4.4(b)(v) below in amounts equal to one hundred percent (100%) of:
 
(A)           the aggregate Net Cash Proceeds from any incurrence of Permitted
Senior Notes permitted pursuant to Section 11.1(o); and
 
(B)           the aggregate Net Cash Proceeds in excess of $1,000,000 in the
aggregate during any Fiscal Year from any incurrence of Debt by the Borrower or
any of its Restricted Subsidiaries not otherwise permitted pursuant to Section
11.1.
 
Any such prepayment shall be made within three (3) Business Days after the date
of receipt of Net Cash Proceeds of any such transaction.
 
(ii) Subordinated Debt Proceeds. The Borrower shall make mandatory principal
prepayments of the Loans and/or Cash Collateralize the L/C Obligations in the
manner set forth in Section 4.4(b)(v) below in amounts equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds of any incurrence of
Subordinated Debt by the Borrower or any of its Restricted Subsidiaries
permitted pursuant to Section 11.1(e).  Any such prepayment shall be made within
three (3) Business Days after the date of receipt of Net Cash Proceeds of any
such transaction.
 
 
41

--------------------------------------------------------------------------------

 
 
(iii) Asset Sale Proceeds. The Borrower shall make mandatory principal
prepayments of the Loans and/or Cash Collateralize the L/C Obligations in the
manner set forth in Section 4.4(b)(v) below in amounts equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from the sale or other
disposition or series of related sales or other dispositions of assets by the
Borrower or any of its Restricted Subsidiaries other than sales or other
dispositions of assets permitted pursuant to Section 11.5(a) through (i). Such
prepayments shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such sale or other disposition or series
of related sales or other dispositions of assets by the Borrower or any of its
Restricted Subsidiaries; provided that, so long as no Default or Event of
Default has occurred and is continuing, no such mandatory principal prepayments
shall be required (A) until the Net Cash Proceeds of sales and dispositions
exceed $10,000,000 in the aggregate during any Fiscal Year (at which point all
such Net Cash Proceeds shall be subject to prepayment in accordance with this
Section 4.4(b)(iii) with the date upon which such threshold is exceeded being
deemed to be the date of receipt of such Net Cash Proceeds); or (B) in
connection with any such Net Cash Proceeds which are committed to be reinvested
in assets used in the business of the Borrower and its Restricted Subsidiaries
within 12 months after receipt of such Net Cash Proceeds and are thereafter
actually reinvested in operating assets used in the business of the Borrower and
its Restricted Subsidiaries within 18 months after receipt of such Net Cash
Proceeds by the Borrower or such Restricted Subsidiary; provided, that any
portion of the Net Cash Proceeds not committed to be reinvested within such 12
month period or actually reinvested within such 18 month period shall be prepaid
in accordance with this Section.  Upon and during the continuance of an Event of
Default and upon notice from the Administrative Agent, all such Net Cash
Proceeds received by the Borrower and its Restricted Subsidiaries shall be
applied to make prepayments of the Loans and/or Cash Collateralize the L/C
Obligations, such prepayments and/or Cash Collateral to be made within three (3)
Business Days after the Borrower’s or such Restricted Subsidiary’s receipt of
all such Net Cash Proceeds; provided that nothing in this sentence shall require
the Borrower to repay a greater amount of Net Cash Proceeds than it would be
required to repay pursuant to the first sentence of this Section 4.4(b)(iii).
 
(iv) Insurance and Condemnation Proceeds. No later than one hundred eighty (180)
days following the date of receipt by the Borrower or any of its Restricted
Subsidiaries of any Net Cash Proceeds under any of the property hazard insurance
policies maintained by the Borrower or any of its Subsidiaries or from any
condemnation proceeding (the “Insurance and Condemnation Proceeds”) which have
not been previously reinvested (whether before or after the receipt of such Net
Cash Proceeds) as of such date in similar replacement assets, the Borrower shall
make mandatory principal prepayments of the Loans and/or cash collateralize the
L/C Obligations in the manner set forth in Section 4.4(b)(v) below in amounts
equal to one hundred percent (100%) of the aggregate amount of such Insurance
and Condemnation Proceeds in excess of $2,000,000 received by the Borrower or
any of its Restricted Subsidiaries with respect to each occurrence for which
Insurance and Condemnation Proceeds are received. Notwithstanding any of the
foregoing to the contrary, upon and during the continuance of an Event of
Default and upon notice from the Administrative Agent, all Insurance and
Condemnation Proceeds received by the Borrower or its Restricted Subsidiaries
shall be applied to make prepayments of the Loans and/or Cash Collateralize the
L/C Obligations, such prepayments and/or Cash Collateral to be made within three
(3) Business Days after the Borrower’s or such Restricted Subsidiary’s receipt
of all such Insurance and Condemnation Proceeds.
 
 
42

--------------------------------------------------------------------------------

 
 
(v) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under Sections 4.4(b)(i) through and including
4.4(b)(iv), the Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment under Section 4.4(b)(i)
shall be applied as follows: first, to reduce the remaining scheduled quarterly
principal repayment installments of the Term Loan on a pro rata basis and
second, to the extent of any excess, to temporarily prepay the Revolving Credit
Loans pursuant to Section 2.4(c); provided, that any excess remaining thereafter
shall be returned to the Borrower.  Each prepayment under Section 4.4(b)(ii)
through (iv) shall be applied as follows: first, to reduce the remaining
scheduled quarterly principal repayment installments of the Term Loan on a pro
rata basis and second, to the extent of any excess, to permanently reduce the
Revolving Credit Commitment pursuant to Section 2.5(b); provided, that any
excess remaining thereafter shall be returned to the Borrower.
 
Amounts prepaid under the Term Loan pursuant to this Section may not be
reborrowed.  Each prepayment shall be accompanied by any amount required to be
paid pursuant to Section 5.9 hereof.
 
No prepayment or repayment pursuant to Section 4.4 shall affect any of the
Borrower’s obligations under any Hedging Agreement.
 
ARTICLE V
GENERAL LOAN PROVISIONS
 
SECTION 5.1. Interest.
 
(a) Interest Rate Options.  Subject to the provisions of this Section 5.1 at the
election of the Borrower, (i) Revolving Credit Loans and the Term Loan shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance satisfactory to the Administrative Agent indemnifying the Lenders in
the manner set forth in Section 5.9 of this Agreement) and (ii) any Swingline
Loans shall bear interest at the Base Rate plus the Applicable Margin. The
Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given pursuant to
Section 2.3 or Section 4.2, as applicable, or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2. Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed a Base Rate Loan.
 
 
43

--------------------------------------------------------------------------------

 
 
(b) Interest Periods.  In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Sections 2.3 or 5.2, as applicable,
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1), two (2), three
(3) or six (6) months with respect to each LIBOR Rate Loan; provided that:
 
(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
 
(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
 
(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
 
(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable; and
 
(v) there shall be no more than eight (8) Interest Periods in effect at any
time.
 
(c) Default Rate.  Subject to Section 12.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 12.1(a), (b),
(h) or (i), or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document, and
(D) all accrued and unpaid interest shall be payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.
 
 
44

--------------------------------------------------------------------------------

 
 
(d) Interest Payment and Computation.  Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing December 31, 2012 and interest on each LIBOR Rate Loan shall be
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest provided hereunder shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
 
(e) Maximum Rate.  In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest hereunder or under any of the Notes and charged or
collected pursuant to the terms of this Agreement or pursuant to any of the
Notes exceed the highest rate permissible under any Applicable Law which a court
of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such a court determines that the Lenders have charged
or received interest hereunder in excess of the highest applicable rate, the
rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent’s
option (i) promptly refund to the Borrower any interest received by the Lenders
in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.
 
SECTION 5.2. Notice and Manner of Conversion or Continuation of Loans.  Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
(3rd) Business Day after the Closing Date all or any portion of any outstanding
Base Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period, (i)
convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $1,000,000 or a whole multiple of $500,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 2:00 p.m. three (3) Business
Days before the day on which a proposed conversion or continuation of such Loan
is to be effective specifying (A) the Loans to be converted or continued, and,
in the case of any LIBOR Rate Loan to be converted or continued, the last day of
the Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan. The Administrative Agent shall
promptly notify the Lenders of such Notice of Conversion/Continuation.
 
 
45

--------------------------------------------------------------------------------

 
 
SECTION 5.3. Fees.
 
(a) Commitment Fee.  Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee at
a rate per annum equal to the Applicable Margin on the average daily unused
portion of the Revolving Credit Commitment of the Revolving Credit Lender (other
than the Defaulting Lenders, if any); provided that the amount of outstanding
Swingline Loans shall not be considered usage of the Revolving Credit Commitment
for the purpose of calculating such commitment fee. The commitment fee shall be
payable in arrears on the last Business Day of each calendar quarter during the
term of this Agreement commencing December 31, 2012, and ending on the Revolving
Credit Maturity Date. Such commitment fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (subject to Section
5.15(a)(iii)(A)) pro rata in accordance with such Lenders’ respective Revolving
Credit Commitment Percentages.
 
(b) Other Fees.  The Borrower shall pay to the Arrangers and the Administrative
Agent, for their own respective accounts, fees in the amounts and at the times
specified in the Joint Fee Letter and the Administrative Agent’s Fee
Letter.  The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
 
SECTION 5.4. Manner of Payment.
 
(a) Sharing of Payments.  Subject to Section 5.4(b), each payment by the
Borrower on account of the principal of or interest on the Loans or of any fee,
commission or other amounts (including the Reimbursement Obligation) payable to
the Lenders under this Agreement or any Note shall be made not later than 1:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders (other than as set forth below) pro rata in accordance with their
respective Revolving Credit Commitment Percentages or Term Loan Percentages, as
applicable, (except as specified below), in Dollars, in immediately available
funds and shall be made without any set-off, counterclaim or deduction
whatsoever. Any payment received after such time but before 3:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 12.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 3:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes. Subject to Section
5.4(b), upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each Lender at its address for notices
set forth herein its pro rata share of such payment in accordance with the
amounts then due and payable to such Lenders, (except as specified below) and
shall wire advice of the amount of such credit to each Lender. Each payment to
the Administrative Agent of the L/C Participants’ commissions shall be made in
like manner, but for the account of the L/C Participants. Each payment to the
Administrative Agent of the Issuing Lender’s fees and expenses shall be made in
like manner, but for the account of the Issuing Lender. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 5.8, 5.9, 5.11 or 14.2 shall be paid to the Administrative Agent
for the account of the applicable Lender. Subject to Section 5.1(b)(ii), if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.
 
 
46

--------------------------------------------------------------------------------

 
 
(b) Defaulting Lenders.  Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.15(a)(ii).
 
SECTION 5.5. Evidence of Debt.
 
(a) Extensions of Credit.  The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Note and/or Swingline Note, as applicable, which
shall evidence such Lender’s Revolving Credit Loans, Term Loan and/or Swingline
Loans, as applicable, in addition to such accounts or records. Each Lender may
attach schedules to its Notes and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
 
(b) Participations.  In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
 
SECTION 5.6. Adjustments.  If any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 5.9, 5.10, 5.11 or 14.2 hereof) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
 
(i)  if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
 
 
47

--------------------------------------------------------------------------------

 
 
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
SECTION 5.7. Obligations of Lenders.
 
(a) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(b) Payments by the Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, as the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
 
 
48

--------------------------------------------------------------------------------

 
 
(c) Nature of Obligations of Lenders Regarding Extensions of Credit.  The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit and Swingline Loans are several and are not
joint or joint and several. The failure of any Lender to make available its
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.
 
SECTION 5.8. Changed Circumstances.
 
(a) Circumstances Affecting LIBOR Rate Availability.  In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the
Borrower.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Base Rate Loan as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR shall be suspended, and (x)
in the case of LIBOR Rate Loans, the Borrower shall either (A) repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
LIBOR Rate Loan together with accrued interest thereon (subject to Section
5.1(d)), on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or (B) convert the then outstanding principal amount of each
such LIBOR Rate Loan to a Base Rate Loan as to which the interest rate is not
determined by reference to LIBOR as of the last day of such Interest Period or
(y) in the case of Base Rate Loans as to which the interest rate is determined
by reference to LIBOR, the Borrower shall convert the then outstanding principal
amount of each such Loan to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR as of the last day of such Interest Period.
 
 
49

--------------------------------------------------------------------------------

 
 
(b) Laws Affecting LIBOR Rate Availability.  If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders.  Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, and the
right of the Borrower to convert any Loan to a LIBOR Rate Loan or continue any
Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to LIBOR shall be suspended and thereafter the Borrower
may select only Base Rate Loans as to which the interest rate is not determined
by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period.
 
SECTION 5.9. Indemnity.  The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Revolving Credit Commitment Percentage or Term Loan Percentage, as
applicable, of the LIBOR Rate Loans in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical. A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
 
SECTION 5.10. Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;
 
 
50

--------------------------------------------------------------------------------

 
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (e) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Issuing Lender or other Recipient, the Borrower shall promptly pay to any such
Lender, the Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Lender
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
 
(b) Capital Requirements.  If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or such Issuing Lender the Borrower shall
promptly pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender, the Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the Issuing Lender, such other Recipient or any of their
respective holding companies, as the case may be, as specified in paragraph (a)
or (b) of this Section and delivered to the Borrower, shall be conclusive absent
manifest error.  The Borrower shall pay such Lender, the Issuing Lender or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
 
51

--------------------------------------------------------------------------------

 
 
(d) Delay in Requests.  Failure or delay on the part of any Lender, the Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s, the Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender, the Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 120 days prior to the date that such Lender, the
Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s, the Issuing Lender’s or such other Recipient’s intention
to claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 120-day period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
SECTION 5.11. Taxes.
 
(a) Defined Terms.  For purposes of this Section 5.11, the term “Lender”
includes the Issuing Lender and the term “Applicable Law” includes FATCA.
 
(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section), the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
 
(c) Payment of Other Taxes by the Credit Parties.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
 
(d) Indemnification by the Credit Parties.  The Credit Parties shall, jointly
and severally, indemnify each Recipient, within thirty (30) days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.
 
 
52

--------------------------------------------------------------------------------

 
 
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that a
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.10(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(g) Status of Lenders.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
 
53

--------------------------------------------------------------------------------

 
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
 
(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
 
 
54

--------------------------------------------------------------------------------

 
 
(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(h) Treatment of Certain Refunds.  If (i) any party determines, in its sole
discretion exercised in good faith, that it (or any of its affiliates) has
received a refund of any Taxes or it is entitled to offset against Taxes
otherwise owed by it (or its affiliates) Taxes that have been prepaid or deemed
prepaid by such party (or its affiliates) or Tax refunds to which such party (or
its affiliates) are entitled and (ii) such refund or prepayment constitutes
Taxes as to which it has been indemnified pursuant to this Section 5.11
(including by the payment of additional amounts pursuant to this Section 5.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
 
55

--------------------------------------------------------------------------------

 
 
(i) Survival.  Each party’s obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
SECTION 5.12. Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b) Lender Replacement.  If any Lender requests compensation pursuant to Section
5.10, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
5.11, and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 5.12(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 14.10), all of its interests, rights (other than its
existing rights to payments pursuant to Section 5.10 or Section 5.11) and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
 
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 14.10;
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
 
56

--------------------------------------------------------------------------------

 
 
(iv) such assignment does not conflict with Applicable Law; and
 
(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 5.13. Security.  The Obligations of the Credit Parties shall be secured
as provided in the Security Documents.
 
SECTION 5.14. Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
5.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.
 
(a) Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided (other than Liens permitted pursuant to Section 11.2 in favor
of a depository bank), or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).
 
(b) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
 
(c) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and, to the extent applicable, the Issuing Lender and the
Swingline Lender that there exists excess Cash Collateral; provided that,
subject to Section 5.15, the Person providing Cash Collateral, the Issuing
Lender and the Swingline Lender may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations.
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 5.15. Defaulting Lenders.
 
(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
 
(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 14.11.
 
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 14.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (A) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans and funded participations under this
Agreement and (B) Cash Collateralize the Issuing Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit and Swingline Loans issued under this Agreement, in accordance with
Section 5.14; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or funded participations in Letters of Credit or Swingline
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
or Swingline Loans were issued at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
 
 
58

--------------------------------------------------------------------------------

 
 
(iii) Certain Fees.
 
(A) No Defaulting Lender shall be entitled to receive any commitment fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
 
(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.
 
(C) With respect to any letter of credit commission not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay
to each Non-Defaulting Lender that portion of any such commission otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the Issuing
Lender and Swingline Lender, as applicable, the amount of any such commission
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such
commission.
 
(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 6.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(v) Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 5.14.
 
 
59

--------------------------------------------------------------------------------

 
 
(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a prorata
basis by the Lenders in accordance with their Revolving Credit Commitment
Percentages (without giving effect to Section 5.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.
 
ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING
 
SECTION 6.1. Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
 
 
60

--------------------------------------------------------------------------------

 
 
(a) Executed Loan Documents.  This Agreement, a Revolving Credit Note, in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Term Note
in favor of each Term Loan Lender requesting a Term Note, a Swingline Note in
favor of the Swingline Lender (if requested thereby) and the Security Documents,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
hereto or thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.
 
(b) Closing Certificates; etc.  The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i) Officer’s Certificate of the Borrower.  A certificate from a Responsible
Officer to the effect that all representations and warranties of the Borrower
and each Subsidiary thereof contained in this Agreement and the other Loan
Documents are true, correct and complete in all material respects (except to the
extent that such representation and warranty is subject to a materiality or
Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects); that the Borrower and each Subsidiary thereof is not in violation
of any of the covenants contained in this Agreement and the other Loan
Documents; that there is no (A) pending litigation that could reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
consummation of the transactions contemplated on the Closing Date under this
Agreement and the other Loan Documents or (B) bankruptcy proceeding with respect
to the Borrower or any Restricted Subsidiary; that since October 2, 2011, no
Material Adverse Effect, or circumstance or condition that could reasonably be
expected to result in a Material Adverse Effect, has occurred; that, after
giving effect to the transactions contemplated to occur on the Closing Date
under this Agreement, no Default or Event of Default has occurred and is
continuing; and that the Borrower and each Subsidiary thereof has satisfied each
of the conditions set forth in Sections 6.1 and 6.2.
 
(ii) Certificate of Secretary of the Credit Parties.  A certificate of the
secretary or assistant secretary of each Credit Party certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation, certificate of partnership or other
organizational document, as applicable, of such Credit Party and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation or organization, (B) the bylaws, operating
agreement, partnership agreement or other governing document, as applicable, of
such Credit Party as in effect on the date of such certifications, (C)
resolutions duly adopted by the board of directors or other applicable governing
authority of such Credit Party authorizing the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (D) each certificate required
to be delivered pursuant to Section 6.1(b)(iii).
 
 
61

--------------------------------------------------------------------------------

 
 
(iii) Certificates of Good Standing.  (A) Certificates as of a recent date of
the good standing of each Credit Party under the laws of its jurisdiction of
organization and (B) to the extent available from the applicable jurisdiction, a
certificate of the relevant taxing authorities of the jurisdiction of
organization of each Credit Party certifying that such Credit Party has filed
required tax returns and owes no delinquent taxes.
 
(iv) Opinions of Counsel.  Favorable opinions of counsel to each Credit Party,
addressed to the Administrative Agent and the Lenders with respect to each
Credit Party, the Loan Documents and such other matters as the Lenders shall
request.
 
(c) Collateral.
 
(i) Filings and Recordings.  All filings and recordations that are necessary to
perfect the security interests of the Administrative Agent, on behalf of the
Secured Parties, in the Collateral shall have been forwarded for filing in all
appropriate locations and the Administrative Agent shall have received evidence
satisfactory thereto that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens therein, subject
to any Liens permitted under Section 11.2.
 
(ii) Pledged Collateral.  The Administrative Agent shall have received original
stock certificates or other certificates evidencing the Capital Stock pledged as
Collateral (to the extent such Capital Stock is certificated) together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof.
 
(iii) Lien Search.  The Administrative Agent shall have received the results of
a Lien search (including a search as to judgments, pending litigation,
bankruptcy and tax matters) made against each Credit Party as deemed necessary
by the Administrative Agent, indicating among other things that its assets are
free and clear of any Lien except for Liens permitted hereunder.
 
(iv) Hazard and Liability Insurance.  The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, certificates of property hazard, business interruption and
liability insurance covering each Credit Party, evidence of payment of all
insurance premiums for the current policy year of each such policy (with
appropriate endorsements naming the Administrative Agent as additional insured
on all policies for liability insurance), and if requested by the Administrative
Agent, copies of such insurance policies.
 
 
62

--------------------------------------------------------------------------------

 
 
(d) Consents; Defaults.
 
(i) Governmental and Third Party Approvals.  The Credit Parties shall have
received all governmental, shareholder and third party consents and approvals
required (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and the other
transactions contemplated hereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on any
of the Credit Parties or such other transactions or that could seek or threaten
any of the foregoing.
 
(ii) No Injunction, Etc.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority (including the SEC and any state securities regulatory
authorities) to enjoin, restrain, or prohibit, or to obtain substantial damages
in respect of, or which is related to or arises out of this Agreement, the other
Loan Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement and
such other Loan Documents.
 
(e) Financial Matters.
 
(i) Financial Condition Certificate.  The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the Chief Financial Officer
or Treasurer of the Borrower, that (A) after giving effect to the initial
Extensions of Credit hereunder and the other transactions contemplated to occur
on the Closing Date (including the refinancing of the Existing Credit
Agreement), the Borrower and the Credit Parties, taken as a whole, are Solvent,
(B) attached thereto are calculations evidencing compliance on a pro forma basis
with the covenants contained in Sections 10.1 and 10.2 hereof after giving
effect to the initial Extensions of Credit hereunder and (C) the financial
projections previously delivered to the Administrative Agent represent the good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of the Borrower and its Subsidiaries.
 
(ii) Payment at Closing; Fee Letters.  The Borrower shall have paid to the
Arrangers, the Administrative Agent and the Lenders the fees set forth or
referenced in Section 5.3 due on the Closing Date and any other accrued and
unpaid fees or commissions due hereunder (including, without limitation, legal
fees and expenses) and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.
 
 
63

--------------------------------------------------------------------------------

 
 
(f) Miscellaneous.
 
(i) Notice of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing, as applicable, from the Borrower in accordance with Section 2.3(a)
and Section 4.2, and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.
 
(ii) Refinancing of Existing Debt.
 
(A) All existing Debt of the Borrower and its Subsidiaries (other than any
Permitted Franchisee Financing SPE), other than the Existing Credit Agreement
and Debt permitted pursuant to Section 11.1, shall be repaid in full and
terminated and all collateral security therefor shall be released, and the
Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it evidencing such repayment, termination and release.
 
(B) The commitments under the Existing Credit Agreement shall have been
terminated and all loans outstanding under the Existing Credit Agreement shall
have been refinanced with the proceeds of the Loans made on the date hereof.
 
(iii) Diligence.  The Administrative Agent, shall have completed, to its
satisfaction, all legal due diligence with respect to the business, assets,
liabilities, operations and condition (financial or otherwise) of the Borrower
and its Subsidiaries in scope and determination reasonably satisfactory to the
Administrative Agent in its sole discretion.
 
(iv) Patriot Act.  Each Credit Party shall have provided to the Administrative
Agent and the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with the requirements of the Patriot
Act.
 
(v) Absence of Material Adverse Effect. Since October 2, 2011, no Material
Adverse Effect, or circumstance or condition that could reasonably be expected
to result in a Material Adverse Effect, has occurred.
 
(vi) Absence of Material Litigation.  There is no (A) pending litigation that
could reasonably be expected to have a Material Adverse Effect or a material
adverse effect on the consummation of the transactions contemplated on the
Closing Date under this Agreement and the other Loan Documents or (B) bankruptcy
proceeding with respect to the Borrower or any Restricted Subsidiary.
 
(vii) Other Documents.  The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.
 
 
64

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the provisions of the last paragraph of
Section 13.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
SECTION 6.2. Conditions to All Extensions of Credit.  The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), convert or continue any Loan and/or the Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:
 
(a) Continuation of Representations and Warranties.  The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects (except to the extent that such
representation and warranty is subject to a materiality or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects) on
and as of such borrowing, continuation, conversion issuance or extension date
with the same effect as if made on and as of such date except for any
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects (except to the extent that such representation and warranty is
subject to a materiality or Material Adverse Effect qualifier, in which case it
shall be true and correct in all respects) as of such earlier date.
 
(b) No Existing Default.  No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
 
(c) Notices.  The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a), Section 4.2 and Section 5.2.
 
(d) New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
 
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
SECTION 7.1. Representations and Warranties.  To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders both before and after giving effect to the
transactions contemplated hereunder that:
 
 
65

--------------------------------------------------------------------------------

 
 
(a) Organization; Power; Qualification.  Each of the Borrower and its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, (ii) has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and (iii) except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, is duly qualified and authorized to do business in each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization. The jurisdictions in which the Borrower
and its Subsidiaries are organized and qualified to do a material portion of
their business as of the Closing Date are described on Schedule 7.1(a).
 
(b) Ownership.  Each Subsidiary of the Borrower as of the Closing Date is listed
on Schedule 7.1(b). As of the Closing Date, the capitalization of the Borrower
and its Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.1(b). All outstanding shares of the Borrower and its Subsidiaries
have been duly authorized and validly issued and are fully paid and
nonassessable, with no personal liability attaching to the ownership thereof,
and not subject to any preemptive or similar rights. The shareholders of the
Subsidiaries of the Borrower and the number of shares owned by each as of the
Closing Date are described on Schedule 7.1(b). As of the Closing Date, there are
no outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of the Borrower, except (i) as set forth in the most
recent audited financial statements thereof, or (ii) except as described on
Schedule 7.1(b).
 
(c) Authorization of Agreement, Loan Documents and Borrowing.  Each of the
Borrower and its Restricted Subsidiaries has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
the duly authorized officers of the Borrower and each of its Subsidiaries party
thereto, and each such document constitutes the legal, valid and binding
obligation of the Borrower or its Subsidiary party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
 
(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.  The
execution, delivery and performance by the Borrower and its Restricted
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms and the Extensions of Credit hereunder do
not and will not, by the passage of time, the giving of notice or otherwise, (i)
require any Governmental Approval or violate any Applicable Law relating to the
Borrower or any of its Subsidiaries, (ii) conflict with, result in a breach of
or constitute a default under the articles of incorporation, bylaws or other
organizational documents of the Borrower or any of its Subsidiaries or any
indenture, material agreement or other material instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Liens arising under the Loan
Documents or (iv) require any consent or authorization of, filing with, or other
act in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement except, in each case,
(A) as may be required by law affecting the offering and sale of securities
generally, (B) filings under the UCC and (C) those notices, consents and
authorizations which have been obtained prior to the Closing Date.
 
 
66

--------------------------------------------------------------------------------

 
 
(e) Compliance with Law; Governmental Approvals.  Each of the Borrower and its
Subsidiaries (i) has all Governmental Approvals required by any Applicable Law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or, to the best of its knowledge, threatened attack by direct or collateral
proceeding, (ii) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (iii) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority, and has retained all material records and documents
required to be retained by it under Applicable Law; except, in each case
referred to in clauses (i), (ii) and (iii) above, to the extent that the failure
to comply with the terms thereof could not reasonably be expected to have a
Material Adverse Effect.
 
(f) Tax Returns and Payments.  Each of the Borrower and its Subsidiaries has
timely (after taking into account all available extensions) filed all federal,
state, local and other material tax returns required by Applicable Law, and has
paid all federal, state, local and other material Taxes therein shown to be due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. To the knowledge of the Responsible Officers
of the Borrower and its Subsidiaries, there is (i) no ongoing audit, examination
or other investigation by any Governmental Authority of the tax liability of the
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect, and (ii) no proposed tax assessment against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
 
(g) Intellectual Property Matters.  Each of the Borrower and its Restricted
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and rights with respect to the
foregoing which are required to conduct its business. Except to the extent that
it could not reasonably be expected to have a Material Adverse Effect, no event
has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and neither the
Borrower nor any Restricted Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations.
 
 
67

--------------------------------------------------------------------------------

 
 
(h) Environmental Matters.  Except as to matters which could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect:
 
(i) the properties owned, leased or operated by the Borrower and its
Subsidiaries now do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which (A)
constitute or constituted a violation of applicable Environmental Laws or (B)
could give rise to liability under applicable Environmental Laws;
 
(ii) the Borrower, each Subsidiary and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;
 
(iii) neither the Borrower nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;
 
(iv) Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by the Borrower and its Subsidiaries in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;
 
(v) no judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary thereof is or will be named as a
potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to Borrower, any Subsidiary or such properties or such operations;
and
 
(vi) there has been no release, or to the best of the Borrower’s knowledge,
threat of release, of Hazardous Materials at or from properties owned, leased or
operated by the Borrower or any Subsidiary, now or in the past, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws.
 
 
68

--------------------------------------------------------------------------------

 
 
(i) ERISA.
 
(i) As of the Closing Date, neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plans
other than those identified on Schedule 7.1(i);
 
(ii) The Borrower and each ERISA Affiliate is in compliance with all applicable
provisions of ERISA, the Code and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Employee
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
has been determined by the IRS to be so qualified, except for such plans that
have not yet received determination letters but for which the remedial amendment
period for submitting a determination letter has not yet expired. No liability
has been incurred by the Borrower or any ERISA Affiliate which remains
unsatisfied for any taxes or penalties with respect to any Employee Benefit Plan
or any Multiemployer Plan except for a liability that could not reasonably be
expected to have a Material Adverse Effect;
 
(iii) As of the Closing Date, no Pension Plan has been terminated, nor has any
accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the IRS been received or requested with respect
to any Pension Plan, nor has the Borrower or any ERISA Affiliate failed to
timely make any contributions or to pay any amounts due and owing as required by
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan,
in each case where such event could reasonably be expected to have a Material
Adverse Effect; nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;
 
(iv) Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has: (A) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (B) incurred any liability to the PBGC which remains outstanding other
than the payment of premiums and there are no premium payments which are due and
unpaid, (C) failed to make a required contribution or payment to a Multiemployer
Plan, or (D) failed to make a required installment or other required payment
under Section 412 of the Code;
 
(v) No Termination Event has occurred or is reasonably expected to occur; and
 
(vi) Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to the knowledge of the
Borrower, threatened concerning or involving any (A) employee welfare benefit
plan (as defined in Section 3(1) of ERISA) currently maintained or contributed
to by the Borrower or any ERISA Affiliate, (B) Pension Plan or (C) Multiemployer
Plan.
 
 
69

--------------------------------------------------------------------------------

 
 
(j) Margin Stock.
 
(i) Neither the Borrower nor any Subsidiary thereof is engaged principally or as
one of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” (as each such term is defined or used, directly or
indirectly, in Regulation U and Regulation X) any Margin Stock. No part of the
proceeds of any of the Loans or Letters of Credit will be used for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation U or Regulation X; and
 
(ii) Following the application of the proceeds of each Extension of Credit, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a Consolidated basis) subject to the provisions
of Sections 11.2 or 11.5 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Debt and within the scope of Section 12.1(f) will be
Margin Stock.
 
(k) Government Regulation.  Neither the Borrower nor any Subsidiary thereof is
an “investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the Borrower nor any Subsidiary thereof is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Interstate Commerce Act, as amended, or any other Applicable Law which limits
its ability to incur or consummate the transactions contemplated hereby.
 
(l) Material Contracts.  Each Material Contract is, and after giving effect to
the consummation of the transactions contemplated by the Loan Documents will be,
in full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, the Borrower and its Subsidiaries have
delivered to the Administrative Agent a true and complete copy of each written
Material Contract. Neither the Borrower nor any Subsidiary (nor, to the
knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.
 
(m) Employee Relations.  Each of the Borrower and its Subsidiaries has a stable
work force in place and is not, as of the Closing Date, party to any collective
bargaining agreement nor, as of the Closing Date, has any labor union been
recognized as the representative of its employees. The Borrower knows of no
pending, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees or those of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
 
70

--------------------------------------------------------------------------------

 
 
(n) Burdensome Provisions.  No Subsidiary (other than any Permitted Franchisee
Financing SPE) is party to any agreement or instrument or otherwise subject to
any restriction or encumbrance that restricts or limits its ability to (i) make
dividend payments or other distributions in respect of its Capital Stock to the
Borrower or any Subsidiary, (ii) transfer any of its assets or properties to the
Borrower or any other Subsidiary or (iii) create, incur or assume Liens on any
of its properties or assets (whether now owned or hereafter acquired) at any
time securing the Obligations, or that requires the grant of any security for
such obligation if security is given for the Obligations, in each case other
than (A) any such restriction or encumbrance existing under or by reason of the
Loan Documents or Applicable Law; (B) customary restrictions on the transfer of,
or Liens upon, the property subject to a Capital Lease set forth in such Capital
Lease provided that such restrictions do not apply to any property other than
the property financed by such Capital Lease and the proceeds thereof; (C)
customary restrictions with respect to a Subsidiary of the Borrower pursuant to
an agreement that has been entered into for the sale or disposition (not
otherwise prohibited by the Loan Documents) of all or substantially all of the
Capital Stock in, or assets of, such Subsidiary of the Borrower; (D) customary
non-assignment provisions of any contract or lease (provided that such
provisions are limited to assets consisting of such contract or lease itself and
include no other assets); (E) customary net worth provisions contained in leases
and other agreements entered into by a Subsidiary of the Borrower in the
ordinary course of business; (F) customary restrictions on the creation or
assumption of Liens contained in any Permitted Senior Notes or the documentation
governing any Subordinated Debt; (G) customary provisions in joint venture
agreements and other similar agreements relating solely to the securities,
assets and revenues of such joint venture or other business venture; (H) in the
case of clauses (i) or (ii) above, obligations under any provision of any
agreement or other instrument governing Debt that are binding on a Person that
becomes a Subsidiary of the Borrower, so long as (1) such obligations are not
entered into in contemplation of such Person becoming a Subsidiary, (2) such
Debt is otherwise permitted to be incurred or assumed under this Agreement and
(3) such obligations are not applicable to any Person, or the properties or
assets of any Person, other than the Person that becomes a Subsidiary of the
Borrower; (I) restrictions or encumbrances of the type described in clauses (i)
and (ii) above that only affect a Subsidiary that is a Guarantor; (J) provisions
imposed under or in connection with the granting of Liens permitted under
Section 11.2(p) under or in connection with commodity swaps or other agreements
or arrangements related to commodity prices provided that such restrictions do
not apply to any property other than property granted to secure such
obligations; (K) restrictions limited solely to cash or other deposits imposed
under contracts entered into in the ordinary course of business; (L)
restrictions and encumbrances in any agreement to which any Permitted Franchisee
Financing SPE is a party and restrictions on the pledge or assignment of Capital
Stock of any Permitted Franchisee Financing SPE owned by the Borrower or any
Restricted Subsidiary and (M) any such restriction or encumbrance pursuant to
any agreement in existence on the Closing Date entered into in the ordinary
course of business; provided that (1) the Borrower represents and warrants that,
to the best of its knowledge, no restrictions or encumbrances of the type
described in this clause (M) exist (other than any such restrictions or
encumbrances referenced in clauses (A) through (L) hereof) and (2) this clause
(M) shall not include any restrictions or encumbrances pursuant to any Material
Contracts.
 
(o) Financial Statements.  (i) The audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of October 2, 2011 and the related audited
statements of income and retained earnings and cash flows for the Fiscal Year
then ended and (ii) the unaudited Consolidated balance sheets of the Borrower
and its Subsidiaries as the last day of each fiscal quarter ended since the date
specified in clause (i) for which financial statements are available and the
related unaudited statements of income and cash flow for each such fiscal
quarter then ended, in each case, are complete and correct and fairly present on
a Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments).  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP. As of the Closing Date, the Borrower and its Subsidiaries have no material
Debt, obligation or other unusual forward or long-term commitment which is not
fairly reflected in the foregoing financial statements or in the notes thereto
other than Debt incurred in the ordinary course of business subsequent to the
date thereof.
 
(p) No Material Adverse Change.  Except as publicly disclosed by the Borrower
prior to the Closing Date, since October 2, 2011, there has been no material
adverse change in the properties, business, operations or condition (financial
or otherwise) of the Borrower and its Subsidiaries, and since October 2, 2011,
no event has occurred or condition arisen that could reasonably be expected to
have a Material Adverse Effect.
 
(q) Solvency.  As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the Borrower and the Credit Parties, taken as a whole,
will be Solvent.
 
(r) Titles to Properties.  Each of the Borrower and its Subsidiaries has such
title to the real property owned or leased by it as is necessary or desirable to
the conduct of its business and valid and legal title to all of its personal
property and assets, including, but not limited to, those reflected on the
balance sheets of the Borrower and its Subsidiaries delivered pursuant to
Section 8.1, except those which have been disposed of by the Borrower or its
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.
 
(s) Liens.  None of the properties and assets of the Borrower or any Subsidiary
thereof is subject to any Lien, except Liens permitted pursuant to Section
11.2.  Neither the Borrower nor any Subsidiary thereof has signed any financing
statement or any security agreement authorizing any secured party thereunder to
file any such financing statement with respect to any Lien remaining effective
as of the Closing Date, except to perfect those Liens permitted by Section 11.2.
 
(t) Debt and Guaranty Obligations.  Schedule 7.1(t) is a complete and correct
listing of all Debt and Guaranty Obligations of the Borrower and its
Subsidiaries as of the Closing Date in excess of $2,500,000. As of the Closing
Date, the Borrower and its Subsidiaries have performed and are in compliance in
all material respects with all of the terms of such Debt and Guaranty
Obligations and all instruments and agreements relating thereto and, as of the
Closing Date, no default or event of default, or event or condition which with
notice or lapse of time or both would constitute such a default or event of
default on the part of the Borrower or any of its Subsidiaries exists with
respect to any such Debt or Guaranty Obligation.
 
 
71

--------------------------------------------------------------------------------

 
 
(u) Litigation.  Except for matters existing on the Closing Date and set forth
on Schedule 7.1(u), there are no actions, suits or proceedings pending nor, to
the knowledge of the Borrower, threatened against or in any other way relating
adversely to or affecting the Borrower or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority except for any such actions, suits or
proceedings which individually and in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
 
(v) Absence of Defaults.  No event has occurred or is continuing which
constitutes a Default or an Event of Default.
 
(w) Senior Debt Status.  The Obligations of the Borrower and each of its
Restricted Subsidiaries under this Agreement and each of the other Loan
Documents rank and shall continue to rank senior in priority of payment to all
Subordinated Debt of each such Person and, to the extent applicable, is
designated as “Senior Debt” or the equivalent thereof under all instruments and
documents relating to all Subordinated Debt of such Person.
 
(x) OFAC.  None of the Borrower, any Subsidiary of the Borrower or any Affiliate
of the Borrower: (i) is a Sanctioned Person or (ii) is in violation of (A) the
Trading With the Enemy Act, as amended or modified from time to time, (B) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended or modified from time to time) or any
enabling legislation or executive order relating thereto or (C) the Patriot Act.
The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.
 
(y) Disclosure.  No financial statement, material report, material certificate
or other material information furnished in writing by or on behalf of the
Borrower or any Subsidiary thereof to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole and in the context of all
publicly available information concerning the Borrower and its Subsidiaries as
of the time when made or delivered, contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading as of the time when made or delivered; provided that, the
representation set forth herein as to any projected financial information, pro
forma financial information, estimated financial information and other projected
or estimated information is limited to the fact that  such information was
prepared in good faith based upon assumptions that the Borrower or such
Subsidiary, as applicable, believed to be reasonable as of the date such
information was prepared (it being understood that forward looking and estimated
information, including projections, are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower and its
Subsidiaries, and that no assurance can be given that any forward looking or
estimated information (including any projected financial information) will be
realized).
 
 
72

--------------------------------------------------------------------------------

 
 
SECTION 7.2. Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any Extension of Credit hereunder.
 
ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
 
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due, (b) Cash Management Obligations and (c) the Hedging
Obligations) have been paid and satisfied in full, all Letters of Credit have
been terminated or expired (or been Cash Collateralized) and the Commitments
terminated, unless consent has been obtained in the manner set forth in Section
14.11, the Borrower will furnish or cause to be furnished to the Administrative
Agent at the Administrative Agent’s Office at the address set forth in Section
14.1 or such other office as may be designated by the Administrative Agent from
time to time:
 
SECTION 8.1. Financial Statements and Projections.
 
(a) Quarterly Financial Statements.  As soon as practicable and in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each Fiscal Year (or, if either such date is earlier, on the date of
any required public filing thereof, or five (5) days following any date on which
the Borrower may be required to file such statements), an unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
fiscal quarter and unaudited Consolidated statements of income and cash flows
for the fiscal quarter then ended and that portion of the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer or treasurer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year end adjustments and the absence of
footnotes.
 
(b) Annual Financial Statements.  As soon as practicable and in any event within
ninety (90) days after the end of each Fiscal Year (or, if either such date is
earlier, on the date of any required public filing thereof, or five (5) days
following any date on which the Borrower may be required to file such
statements), an audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, retained earnings and cash flows for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year.  Such annual financial statements shall be audited by
KPMG LLP or another independent certified public accounting firm reasonably
acceptable to the Administrative Agent and accompanied by a report thereon by
such certified public accounting firm that is not qualified with respect to
scope limitations imposed by the Borrower or any of its Subsidiaries or with
respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP.
 
 
73

--------------------------------------------------------------------------------

 
 
(c) Annual Business Plan and Financial Projections.  As soon as practicable and
in any event within thirty (30) days after the beginning of each Fiscal Year, a
business plan of the Borrower and its Subsidiaries for the ensuing four (4)
fiscal quarters, such plan to be prepared in accordance with GAAP and to
include, on a quarterly basis, the following: a quarterly operating and capital
budget, a projected income statement, statement of cash flows and balance sheet
and a report containing management’s assumptions with respect to such
projections, accompanied by a certificate from the chief financial officer or
treasurer of the Borrower to the effect that, to the best of such officer’s
knowledge, such projections are good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries for such four (4) fiscal quarter period.
 
SECTION 8.2. Officer’s Compliance Certificate.  At each time financial
statements are delivered pursuant to Sections 8.1 (a) or (b) and at such other
times as the Administrative Agent shall reasonably request, a certificate of the
chief financial officer or the treasurer of the Borrower in the form of Exhibit
F attached hereto (an “Officer’s Compliance Certificate”).
 
SECTION 8.3. Annual Accountants’ Certificate.  At each time financial statements
are delivered pursuant to Section 8.1(b), a certificate of the independent
public accountants certifying such financial statements addressed to the
Administrative Agent for the benefit of the Lenders stating that in making the
examination necessary for the certification of such financial statements, they
obtained no knowledge of any Default or Event of Default or, if such is not the
case, specifying such Default or Event of Default and its nature and period of
existence.
 
SECTION 8.4. Other Reports.
 
(a)           Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower or its board of directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto;
 
(b)           Any information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries required to be
delivered to the trustee or any noteholder under any Permitted Senior Notes
(including, without limitation, any notice required to be delivered thereunder)
which are not required to be delivered under this Agreement or any other Loan
Document;
 
(c)           Such other information regarding the operations, business affairs
and financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request; and
 
 
74

--------------------------------------------------------------------------------

 
 
(d)           Promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the Patriot Act), as from time to time reasonably requested
by the Administrative Agent or any Lender.
 
SECTION 8.5. Notice of Litigation and Other Matters.  Prompt (but in no event
later than ten (10) days after an officer of the Borrower obtains knowledge
thereof) telephonic and written notice of:
 
(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses, which in any such case
could reasonably be expected to have a Material Adverse Effect;
 
(b) any notice of any violation received by the Borrower or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;
 
(c) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against the Borrower or any Subsidiary thereof;
 
(d) any attachment, judgment, lien, levy or order exceeding $1,000,000 that may
be assessed against or threatened against the Borrower or any Subsidiary
thereof;
 
(e) (i) any Default or Event of Default or (ii) the occurrence or existence of
any event or circumstance that foreseeably will become a Default or Event of
Default;
 
(f) (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by the Borrower or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA and (iv) the Borrower obtaining knowledge that the Borrower or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA; and
 
(g) any event which makes any of the representations set forth in Article VII
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Article VII that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.
 
 
75

--------------------------------------------------------------------------------

 
 
SECTION 8.6. Extension of Time.  Notwithstanding anything in this Agreement to
the contrary, the Administrative Agent may, in its sole discretion, extend the
delivery deadline applicable to any notice, certificate or other information
required to be delivered under this Article VIII for a period of time not to
exceed five (5) Business Days.
 
SECTION 8.7. Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VIII
or any other provision of this Agreement, or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 7.1(y).
 
SECTION 8.8. Public/Private Designation for Borrower Materials.  The Borrower
hereby acknowledges that (a) the Administrative Agent and/or an Arranger will
make available to the Lenders and the Issuing Lender written materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.” Notwithstanding any other provision of this
Section, to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 14.12.
 
SECTION 8.9. Documentation Delivery Requirements.  Documents required to be
delivered pursuant to this Article may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 14.1; or (b) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender;
provided, further, for the avoidance of doubt, that the Borrower shall be deemed
to have satisfied Sections 8.1(a) and (b), respectively, upon the filing within
the applicable time period specified herein of its applicable 10-Q or 10-K
report with the SEC and the notification to the Administrative Agent (which such
notice may be delivered to the Administrative Agent via electronic mail  in
accordance with Section 14.1) of (i) the availability of any such report and
(ii) the website noted in clause (a) or (b) above where any such report can be
viewed.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent.  Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
 
76

--------------------------------------------------------------------------------

 
 
ARTICLE IX
AFFIRMATIVE COVENANTS
 
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due, (b) Cash Management Obligations and (c) the Hedging
Obligations) have been paid and satisfied in full, all Letters of Credit have
been terminated or expired (or been Cash Collateralized) and the Commitments
terminated, unless consent has been obtained in the manner provided for in
Section 14.11, the Borrower will, and will cause each of its Restricted
Subsidiaries to:
 
SECTION 9.1. Preservation of Corporate Existence and Related Matters.  Except as
permitted by Section 11.4, (a) preserve and maintain its separate existence and
all material rights, franchises, licenses and privileges necessary to the
conduct of its business, and (b) qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect.
 
SECTION 9.2. Maintenance of Property.  In addition to the requirements of any of
the Security Documents, protect and preserve all properties useful in and
material to its business in accordance with sound business practices, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition in accordance with sound business practices all
buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all renewals, replacements and additions
to such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.
 
SECTION 9.3. Insurance.  Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents, and on the Closing Date and from time to
time thereafter deliver to the Administrative Agent upon its request a detailed
list of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
 
SECTION 9.4. Accounting Methods and Financial Records.  Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
 
 
77

--------------------------------------------------------------------------------

 
 
SECTION 9.5. Compliance with Laws and Approvals.  Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all material Governmental Approvals, in each case
applicable to the conduct of its business.
 
SECTION 9.6. Environmental Laws.  In addition to and without limiting the
generality of Section 9.5, (a) materially comply with, and use commercially
reasonable efforts to ensure such material compliance by all tenants and
subtenants with all applicable Environmental Laws and obtain and comply with and
maintain, and use commercially reasonable efforts to ensure that all tenants and
subtenants, if any, obtain and comply with and maintain, any and all material
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws, and
(c) defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective parents, Subsidiaries, Affiliates, employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials, or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower or any such Restricted Subsidiary, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing directly result from the gross
negligence or willful misconduct of the party seeking indemnification therefor
as determined by a court of competent jurisdiction by final nonappealable
judgment.
 
SECTION 9.7. Compliance with ERISA.  In addition to and without limiting the
generality of Section 9.5, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Pension Plan as may be reasonably requested by the Administrative Agent to
confirm compliance with this Section.
 
SECTION 9.8. Visits and Inspections.  Permit representatives of the
Administrative Agent or any Lender, from time to time, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects.
 
 
78

--------------------------------------------------------------------------------

 
 
SECTION 9.9. Additional Subsidiaries.
 
(a) Additional Domestic Subsidiary.  Notify the Administrative Agent of (i) the
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 9.9(c) below or (ii) the creation or acquisition of any
Domestic Subsidiary, and (unless such Domestic Subsidiary has been designated as
an Unrestricted Subsidiary pursuant to Section 9.9(d) and subject to Section
9.9(f)) promptly thereafter (and in any event within thirty (30) days (as may be
extended by the Administrative Agent in its reasonable discretion)), cause such
Person to (A) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(B) deliver to the Administrative Agent a duly executed Joinder Agreement and
comply with the terms of each Security Document, (C) deliver to the
Administrative Agent documents of the types referred to in clauses (ii) and
(iii) of Section 6.1(b) and (D) deliver to the Administrative Agent such other
documents and closing certificates (and including, without limitation, opinions
of counsel to such Person) as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
 
(b) Additional Foreign Subsidiaries.  Notify the Administrative Agent at the
time that any Person becomes a first tier Foreign Subsidiary of any Credit
Party, and at the request of the Administrative Agent, promptly thereafter (and
in any event within forty-five (45) days after such request (as may be extended
by the Administrative Agent in its reasonable discretion)), cause (i) the
applicable Credit Party to deliver to the Administrative Agent a supplement to
the Security Documents pledging sixty-six percent (66%) of the total outstanding
voting ownership interest or Capital Stock (and 100% of the non-voting ownership
interest or Capital Stock) of such new Foreign Subsidiary and a consent thereto
executed by such new Foreign Subsidiary (including, without limitation, if
applicable, original stock certificates (or the equivalent thereof pursuant to
the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the ownership interest or Capital Stock of such new Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to deliver to the Administrative Agent documents of the types referred to
in clauses (ii) and (iii) of Section 6.1(b), and (iii) such Person to deliver to
the Administrative Agent such other documents and closing certificates (and
including, without limitation, opinions of counsel to such Person) as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.  For the avoidance of
doubt, no Foreign Subsidiary shall be required to become a “Grantor” under and
as defined in the Collateral Agreement.
 
(c) Redesignation of Unrestricted Subsidiaries.  At any time, at the option of
the Borrower, upon written notice to the Administrative Agent, redesignate an
Unrestricted Subsidiary as a Restricted Subsidiary. Further, promptly after the
date on which the Borrower or the Administrative Agent determines that either
(i) any Unrestricted Subsidiary and its Subsidiaries individually represent two
and one half percent (2.5%) or more of (A) the Consolidated EBITDA of the
Borrower and its Subsidiaries for the four (4) consecutive fiscal quarters most
recently ended prior to such date or (B) the Consolidated assets of the Borrower
and its Subsidiaries as of the most recently ended fiscal quarter prior to such
date or (ii) all Unrestricted Subsidiaries and their respective Subsidiaries
collectively represent in the aggregate five percent (5%) or more of (A) the
Consolidated EBITDA of the Borrower and its Subsidiaries for the four (4)
consecutive fiscal quarters most recently ended prior to such date or (B) the
Consolidated assets of the Borrower and its Subsidiaries as of the most recently
ended fiscal quarter prior to such date, then the Borrower shall promptly
identify in writing to the Administrative Agent such Unrestricted Subsidiaries
to be redesignated as Restricted Subsidiaries to cause such remaining
Unrestricted Subsidiaries and their Subsidiaries (after giving effect to such
redesignation) to individually represent less than two and one half percent
(2.5%) of each of the Consolidated EBITDA of the Borrower and its Subsidiaries
for the four (4) consecutive fiscal quarters most recently ended prior to such
date and the Consolidated assets of the Borrower and its Subsidiaries as of the
most recently ended fiscal quarter prior to such date and collectively represent
in the aggregate less than five percent (5%) of each of the Consolidated EBITDA
of the Borrower and its Subsidiaries for the four (4) consecutive fiscal
quarters most recently ended prior to such date and the Consolidated assets of
the Borrower and its Subsidiaries as of the most recently ended fiscal quarter
prior to such date.  Furthermore, upon any Unrestricted Subsidiary ceasing to
meet the criteria in the definition of “Unrestricted Subsidiary” such Subsidiary
shall automatically and without further action be redesignated as a Restricted
Subsidiary.  Upon the redesignation of any Unrestricted Subsidiary as a
Restricted Subsidiary, (x) all outstanding Debt and Liens (if any) of such
Subsidiary shall be deemed to have been incurred by such Subsidiary of the
Borrower on such date of redesignation and after giving effect to such
redesignation and (y) all outstanding Investments of such Subsidiary shall be
deemed to be an Investment of a Restricted Subsidiary of the Borrower as of such
date of redesignation and after giving effect to such
redesignation.  Notwithstanding anything to the contrary in this Agreement,
solely for the purposes of this subsection (c) and subsection (d) of this
Section EBITDA (and all components thereof) shall be calculated to include the
Borrower and each of its Subsidiaries (other than any Permitted Franchisee
Financing SPE ), including each Unrestricted Subsidiary.
 
 
79

--------------------------------------------------------------------------------

 
 
(d) Designation of Restricted Subsidiaries.  So long as no Default or Event of
Default has occurred and is continuing, at the option of the Borrower, on prior
written notice to the Administrative Agent, redesignate any Restricted
Subsidiary as an Unrestricted Subsidiary (or designate any newly formed or
acquired Subsidiary as an Unrestricted Subsidiary; provided that such formation
or acquisition is otherwise permitted hereunder), so long as the Administrative
Agent reasonably determines that at the time of such proposed designation (or
redesignation, as applicable), and after giving effect thereto, the Unrestricted
Subsidiaries and their respective Subsidiaries (including the Subsidiary and its
respective Subsidiaries to be designated or redesignated, as applicable, as an
Unrestricted Subsidiary) (i) individually represent less than two and one half
percent (2.5%) of each of (A) the Consolidated EBITDA of the Borrower and its
Subsidiaries for the four (4) consecutive fiscal quarters most recently ended
prior to such date and (B) the Consolidated assets of the Borrower and its
Subsidiaries as of the most recently ended fiscal quarter prior to such date and
(ii) collectively represent in the aggregate less than five percent (5%) of each
of (A) the Consolidated EBITDA of the Borrower and its Subsidiaries for the four
(4) consecutive fiscal quarters most recently ended prior to such date and (B)
the Consolidated assets of the Borrower and its Subsidiaries as of the most
recently ended fiscal quarter prior to such date. Such designation (or
redesignation, as applicable) shall have an effective date mutually acceptable
to the Administrative Agent and Borrower, but in no event earlier than five (5)
Business Days following receipt by the Administrative Agent of such written
notice.  The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of such designation
in an amount equal to the net book value of the Borrower and its Restricted
Subsidiaries’ Investment therein.  No Restricted Subsidiary may be redesignated
as an Unrestricted Subsidiary if it was previously designated as an Unrestricted
Subsidiary.  Notwithstanding anything to the contrary in this Agreement, solely
for the purposes of this subsection (d) and subsection (c) of this Section
EBITDA (and all components thereof) shall be calculated to include the Borrower
and each of its Subsidiaries (other than any Permitted Franchisee Financing SPE
), including each Unrestricted Subsidiary
 
(e) Additional Collateral.  Notify the Administrative Agent, within ten (10)
days after the occurrence thereof, of the acquisition of any property by any
Credit Party that is of the same type and character of the Collateral subject to
any Security Document, but that is not subject to the existing Security
Documents (taking into account any after-acquired property provisions thereof),
any Person’s becoming a Subsidiary and any other event or condition that may
require additional action of any nature in order to preserve the effectiveness
and perfected status of the Liens and security interests of the Administrative
Agent and the Lenders with respect to the Collateral pursuant to the Security
Documents.
 
(f) Permitted Franchisee Financing SPE.  Notwithstanding any other provision
hereof, no Permitted Franchisee Financing SPE will be required to become a
Subsidiary Guarantor or to grant any Lien on its assets to secure the
Obligations, nor shall the Capital Stock issued by any Permitted Franchisee
Financing SPE be required to be pledged to secure the Obligations, in each case
to the extent that such Permitted Franchisee Financing SPE (or the applicable
holder of its Capital Stock) is prohibited from taking such actions by
Applicable Law or any legally binding agreement to which it is a party.
 
 
80

--------------------------------------------------------------------------------

 
 
SECTION 9.10. Use of Proceeds.  Use the proceeds of the Term Loan and Extensions
of Credit under the Revolving Credit Facility to (a) refinance certain existing
Debt of the Borrower and its Subsidiaries, including, without limitation, Debt
under Existing Credit Agreement (b) pay fees, commissions and expenses incurred
in connection with (i) this Agreement and (ii) the refinancing referred to in
(a) above and/or (c) finance ongoing working capital requirements and other
general corporate purposes (including permitted share repurchases, permitted
dividends and Permitted Acquisitions).
 
SECTION 9.11. Payment of Taxes and Other Obligations.  Pay and perform all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its property except where the failure to pay or perform such
items could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 9.12. Further Assurances.
 
(a) Make, execute and deliver all such additional and further acts, things,
deeds and instruments as the Administrative Agent or the Required Lenders
(through the Administrative Agent) may reasonably require to document and
consummate the transactions contemplated hereby and to vest completely in and
insure the Administrative Agent and the other Secured Parties their respective
rights under this Agreement, the Letters of Credit and the other Loan Documents.
 
(b) Upon any Responsible Officer of the Borrower or any of its Restricted
Subsidiaries becoming aware of any Debt or contractual obligation which contains
any negative pledge on any of its properties or assets (whether now owned or
hereafter acquired) that restricts or limits its ability to create, incur or
assume Liens at any time securing the Obligations or that requires the grant of
any security for such obligation if security is given for the Obligations, other
than any negative pledge described in clauses (i) – (viii) of Section 11.11(a),
immediately notify the Administrative Agent of the existence and scope of such
negative pledge, and as promptly as possible (but in no event later than thirty
(30) days after the date the Borrower or any of its Restricted Subsidiaries
becomes aware of such negative pledge (as such date may be extended by the
Administrative Agent in its sole discretion)) either (i) amend such Debt or
contractual obligation to eliminate such negative pledge to the extent
applicable to the Obligations or (ii) repay in full and/or terminate such Debt
or contractual obligation, in each case to the extent necessary to permit the
Obligations to be secured by the properties and assets of the Borrower and its
Restricted Subsidiaries without any requirement that security be given for such
other obligation if security is given for the Obligations.
 
 
81

--------------------------------------------------------------------------------

 
 
ARTICLE X
FINANCIAL COVENANTS
 
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due, (b) Cash Management Obligations and (c) the Hedging
Obligations) have been paid and satisfied in full, all Letters of Credit have
been terminated or expired (or been Cash Collateralized) and the Commitments
terminated, unless consent has been obtained in the manner set forth in Section
14.11, the Borrower and its Restricted Subsidiaries on a Consolidated basis will
not:
 
SECTION 10.1. Maximum Leverage Ratio.  As of any fiscal quarter end permit the
ratio of (a) Funded Debt of the Borrower and its Restricted Subsidiaries on such
date to (b) EBITDA of the Borrower and its Restricted Subsidiaries for the four
(4) consecutive fiscal quarter period ending on or immediately prior to such
date (such ratio, the “Leverage Ratio”) to be greater than 2.50 to 1.00.
 
SECTION 10.2. Minimum Fixed Charge Coverage Ratio.  As of any fiscal quarter
end, permit the ratio of (a) the sum of (i) EBITDAR of the Borrower and its
Restricted Subsidiaries for the four (4) consecutive fiscal quarter period
ending on or immediately prior to such date less (ii) Maintenance Capital
Expenditures of the Borrower and its Restricted Subsidiaries for the four (4)
consecutive fiscal quarter period ending on or immediately prior to such date to
(b) the sum of (i) Rental Expense of the Borrower and its Restricted
Subsidiaries for the four (4) consecutive fiscal quarter period ending on or
immediately prior to such date plus (ii) Interest Expense of the Borrower and
its Restricted Subsidiaries for the four (4) consecutive fiscal quarter period
ending on or immediately prior to such date plus (iii) the sum of all scheduled
principal payments required to be made in respect of the Term Loan Facility
pursuant to Section 4.3 (after giving effect to adjustment contemplated in
Section 4.3) for the four (4) consecutive fiscal quarter period ending on or
immediately prior to such date to be less than 1.50 to 1.00.
 
 
82

--------------------------------------------------------------------------------

 
 
SECTION 10.3. Maximum Capital Expenditures.  Permit the aggregate amount of all
Capital Expenditures in any Fiscal Year to exceed $175,000,000.  Notwithstanding
the foregoing, any unused Capital Expenditure allowance with respect to any
Fiscal Year may be carried over to the immediately following Fiscal Year, on a
non-cumulative basis; provided, that the amount of any Capital Expenditures in
any Fiscal Year shall be deemed made first, in respect of maximum Capital
Expenditures for such Fiscal Year and second, in respect of amounts carried over
from the prior Fiscal Year.
 
ARTICLE XI
NEGATIVE COVENANTS
 
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due, (b) Cash Management Obligations and (c) the Hedging
Obligations) have been paid and satisfied in full, all Letters of Credit have
been terminated or expired (or been Cash Collateralized) and the Commitments
terminated, unless consent has been obtained in the manner set forth in Section
14.11, the Borrower has not and will not and will not permit any of its
Restricted Subsidiaries (other than any Permitted Franchisee Financing SPE, as
to which the provisions of this Article XI shall be inapplicable) to:
 
SECTION 11.1. Limitations on Debt.  Create, incur, assume or suffer to exist any
Debt except:
 
(a) the Obligations (excluding Hedging Obligations and Cash Management
Obligations permitted pursuant to Section 11.1(b));
 
(b) Debt incurred in connection with (i) any Hedging Agreement incurred in the
ordinary course of business and not for speculative purposes and (ii) Cash
Management Obligations entered into in the ordinary course of business;
 
(c) Debt existing on the Closing Date, as set forth on Schedule 11.1(c);
 
(d) Debt of the Borrower and its Restricted Subsidiaries incurred in connection
with Capital Leases and purchase money Debt in an aggregate amount not to exceed
$35,000,000 outstanding at any time;
 
(e) unsecured Subordinated Debt of the Borrower and Guaranty Obligations of the
Guarantors with respect to such Subordinated Debt; provided that in the case of
each issuance of Subordinated Debt and each such Guaranty Obligation, (i) no
Default or Event of Default shall have occurred and be continuing or would be
caused by any issuance of such Subordinated Debt or incurrence of such Guaranty
Obligation, (ii) the Administrative Agent shall have received satisfactory
written evidence that the Borrower would be in compliance with Sections 10.1 and
10.2 on a pro forma basis after giving effect to any issuance of such
Subordinated Debt or incurrence of such Guaranty Obligation, (iii) the Borrower
shall have complied with the requirements of Section 4.4(b) and (iv) all
Guaranty Obligations under this subsection (e) shall be subordinated to the
Obligations to the same extent that the Subordinated Debt guaranteed by such
Guaranty Obligation is subordinated to the Obligations.
 
(f) Debt of the Borrower and its Restricted Subsidiaries not otherwise permitted
pursuant to this Section 11.1 in an aggregate principal amount not to exceed
$25,000,000 outstanding at any time; provided that no more than the lesser of
(i) $3,000,000 in aggregate principal amount outstanding at any time and (ii)
the amount of such Debt which may be secured pursuant to Section 11.2(q) (after
giving effect to any other Debt which is secured thereunder) may be secured;
 
 
83

--------------------------------------------------------------------------------

 
 
(g) Guaranty Obligations with respect to Debt permitted pursuant to subsections
(a) through (d) of this Section;
 
(h) Debt owed by any Restricted Subsidiary to the Borrower, by the Borrower to
any Restricted Subsidiary, or by any Restricted Subsidiary to another Restricted
Subsidiary;
 
(i) Guaranty Obligations incurred by Borrower with respect to Debt of any
Restricted Subsidiary (such Debt, the “Other Guaranteed Debt”); provided that if
the Other Guaranteed Debt is subordinated to, or pari passu with, the
Obligations, then the Guaranty Obligation must be subordinated to, or pari passu
with, as applicable, the Obligations to the same extent as the Other Guaranteed
Debt;
 
(j) Debt consisting of Capital Leases entered into pursuant to Permitted
Sale-Leaseback Transactions;
 
(k) indorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; surety bonds and appeal bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or any Restricted Subsidiary or
in connection with judgments that do not result in a Default or Event of
Default;
 
(l) Debt incurred solely in connection with financing the Innovation Center
Property in an aggregate principal amount not to exceed $25,000,000 outstanding
at any time;
 
(m) Debt of the Borrower or any of its Restricted Subsidiaries consisting of all
obligations, contingent or otherwise, of the Borrower or any of its Restricted
Subsidiaries relative to the face amount of the Independent Letters of Credit,
whether drawn or undrawn, including, without limitation, any reimbursement
obligations in connection with the Independent Letters of Credit;
 
(n) Debt existing at the time that any Person became a Subsidiary or assets were
acquired from such Person in connection with a Permitted Acquisition or a
purchase of restaurant units permitted by Section 11.14 to the extent that (i)
such Debt was not incurred in connection with or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Debt, (iii) the
Administrative Agent has received a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that after
giving effect to the assumption of such Debt and the acquisition of such Person
or such assets pursuant to, and in accordance with, the definition of EBITDA,
the Borrower shall be in pro forma compliance with the covenants set forth in
Sections 10.1 and 10.2 and (iv) the aggregate principal amount of such Debt
outstanding at any time shall not exceed $75,000,000;
 
 
84

--------------------------------------------------------------------------------

 
 
(o) Debt of the Borrower in connection with Permitted Senior Notes and Guaranty
Obligations of the Guarantors with respect to the Permitted Senior Notes;
provided that the Borrower shall have complied with the requirements of Section
4.4(b);
 
(p) Debt of the Borrower or any Restricted Subsidiary incurred pursuant to any
earn-out agreement relating to any Permitted Acquisition;
 
(q) any refinancings, refundings, renewals or extensions of the Debt permitted
pursuant to subsections (c), (d), (e), (f), (j), (l) (n) and (o) above; provided
that (A) the principal amount (or accreted value, if applicable) of such Debt is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing, (B) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Debt prior to such refinancing, refunding, renewal
or extension and (C) any such refinancing, refunding, renewal or extension shall
(1) in the case of a refinancing, refinancing, renewal or extension of Debt that
was originally permitted to be created, incurred or assumed pursuant to
subsection (n) above, satisfy the conditions to the creation, incurrence or
assumption of Debt under clause (ii) of subsection (n), (2) in the case of a
refinancing, refinancing, renewal or extension of Debt that was originally
permitted to be created or incurred pursuant to subsection (o) above, satisfy
the terms of the definition of Permitted Senior Notes (other than clause (e) of
such definition), (3) in the case of any Subordinated Debt, be (A) on
subordination terms at least as favorable to the Administrative Agent and the
Lenders and (B) no more restrictive on the Borrower and its Subsidiaries take as
a whole than the Subordinated Debt being refinanced, refunded renewed or
extended and (4) be in an amount not less than the amount outstanding at the
time of such refinancing, refunding, renewal or extension;
 
(r) Debt of the Borrower or any Restricted Subsidiary consisting of Guaranty
Obligations with respect to the Debt or other obligations of any Permitted
Franchisee Financing SPE in connection with any Permitted Franchisee Financing
Program; provided that the aggregate amount of such Guaranty Obligations with
respect to all Permitted Franchisee Financing Programs (which in each case shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guaranty Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith) including, without limitation, any remaining outstanding
Guaranty Obligations under the Permitted Franchisee Financing Program
established pursuant to the Existing Permitted Franchisee Financing Documents
shall not, at any time, exceed (i) $100,000,000 less (ii) the aggregate amount
of outstanding Investments made by the Borrower and its Restricted Subsidiaries
in Permitted Franchisee Financing SPEs and/or franchisees pursuant to Section
11.3(e); and
 
(s) Debt arising from the honoring by a bank or other financial institution of a
check, draft or other similar instrument drawn against insufficient funds in the
ordinary course of business;
 
 
85

--------------------------------------------------------------------------------

 
 
provided, that in no event shall the Borrower or any of its Restricted
Subsidiaries incur, assume or suffer to exist any Guaranty Obligations with
respect to Debt of any Unrestricted Subsidiary.
 
SECTION 11.2. Limitations on Liens.  Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including,
without limitation, shares of Capital Stock), real or personal, whether now
owned or hereafter acquired, except:
 
(a) Liens for taxes, assessments and other governmental charges or levies
(i) not yet due or as to which the period of grace (not to exceed thirty (30)
days), if any, related thereto has not expired or (ii) which are being contested
in good faith and by appropriate proceedings if adequate reserves are maintained
to the extent required by GAAP;
 
(b) Liens imposed by law, including Liens arising with respect to the claims of
materialmen, mechanics, carriers, warehousemen, processors or landlords for
labor, materials, supplies or rentals and other similar Liens incurred in the
ordinary course of business, (i) securing obligations which are not overdue for
a period of more than thirty (30) days or (ii) which are being contested in good
faith and by appropriate proceedings;
 
(c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation, or to secure the
performance of bids, trade contracts, leases (other than Debt), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
 
(d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, detract from the value of such property or impair the use thereof in the
ordinary conduct of business;
 
(e) attachment or judgment Liens not giving rise to an Event of Default;
 
(f) to the extent constituting Liens, leases, subleases, licenses and rights-of
use granted to others not interfering in any material respect with the ordinary
conduct of business of the Borrower or any of its Restricted Subsidiaries;
 
(g) Liens in favor of a trustee in an indenture relating to the Borrower’s
public Debt (including any Permitted Senior Notes) to the extent such Liens
secure only customary compensation and reimbursement obligations of such trustee
under such indenture;
 
(h) Liens securing the Obligations;
 
(i) Liens in existence on the Closing Date and described on Schedule 11.2 and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 11.1(q) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
11.2)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;
 
 
86

--------------------------------------------------------------------------------

 
 
(j) Liens not otherwise permitted by this Section 11.2, for notice purposes only
arising in connection with Permitted Sale-Leaseback Transactions; provided that,
with respect to each Permitted Sale-Leaseback Transaction, such notice Liens
extend only to the property subject to such Permitted Sale-Leaseback
Transaction;
 
(k) Liens securing Debt permitted under Sections 11.1(d) and (j); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset or refinance of such Debt, and (ii)
such Liens do not at any time encumber any property other than the property
financed by such Debt;
 
(l) a mortgage Lien solely upon the real property and improvements constructed
thereon comprising the Innovation Center Property securing the Debt permitted
under Section 11.1(l);
 
(m) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC in effect in the relevant jurisdiction and (ii)
Liens of any depositary bank in connection with statutory, common law and
contractual rights of set-off and recoupment with respect to any deposit account
of the Borrower or any Restricted Subsidiary thereof;
 
(n) Liens of the Independent Issuer in and to the Independent Collateral Account
and the items deposited therein;
 
(o) Liens on tangible property (including real property) or tangible assets of
the Borrower or any Restricted Subsidiary thereof acquired pursuant to a
Permitted Acquisition or purchased pursuant to a purchase of restaurant units
permitted by Section 11.14, or on tangible property (including real property) or
tangible assets of any Restricted Subsidiary of the Borrower which are in
existence at the time that such Restricted Subsidiary of the Borrower is
acquired pursuant to a Permitted Acquisition and, in each case, securing Debt
permitted pursuant to Section 11.1(n) (provided that (i) such Liens (A) are
applicable only to specific tangible property (including real property) or
tangible assets, (B) are not “blanket” or all asset Liens; and (C) do not attach
to any other property or assets of the Borrower or any Restricted Subsidiary
thereof and (ii) the aggregate amount of all Debt secured by such Liens shall
not exceed $25,000,000 outstanding at any time);
 
(p) Liens securing obligations with respect to any commodity swap or other
agreement or arrangement related to commodity prices in an aggregate amount not
to exceed $5,000,000 at any time;
 
(q) additional Liens not otherwise permitted by this Section 11.2 in an
aggregate amount not to exceed $3,000,000 at any time; and
 
 
87

--------------------------------------------------------------------------------

 
 
(r) Liens on Cash Collateral granted pursuant to the Loan Documents.
 
SECTION 11.3. Limitations on Loans, Advances, Investments and
Acquisitions.  Purchase, own, invest in or otherwise acquire, directly or
indirectly, any Capital Stock (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Debt (other than Guaranty
Obligations permitted pursuant to Section 11.1) or other obligation or security
(including any security constituting a warrant or an option with respect to
Capital Stock), in each case of any other Person; consummate any Acquisition, or
make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of property
in, any other Person (all of the foregoing, “Investments”) except:
 
(a) Investments (i) in Subsidiaries made prior to the Closing Date, (ii) in
Restricted Subsidiaries formed or acquired after the Closing Date so long as the
Borrower and its Subsidiaries comply with the applicable provisions of Section
9.9 and (iii) the other loans, advances and Investments made prior to the
Closing Date described on Schedule 11.3;
 
(b) Investments in (i) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency thereof (provided that the full
faith and credit of the United States is pledged in support of those
obligations) maturing within ninety (90) days from the date of acquisition
thereof, (ii) commercial paper (A) maturing no more than ninety (90) days from
the date of creation thereof and currently having a rating of at least A-2 from
S&P or P-2 from Moody’s or (B) maturing no more than one (1) year from the date
of creation thereof and currently having a rating of at least A-1 from S&P or
P-1 from Moody’s, (iii) certificates of deposit maturing no more than one
hundred twenty (120) days from the date of creation thereof issued by commercial
banks incorporated under the laws of the United States, each having combined
capital, surplus and undivided profits of not less than $500,000,000 and having
a rating of “A” or better by a nationally recognized rating agency; provided,
that the aggregate amount invested in such certificates of deposit shall not at
any time exceed $5,000,000 for any one such certificate of deposit and
$10,000,000 for any one such bank, (iv) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, (v) any evidence of debt
issued by a state, city, town, county or their agencies and paying interest
which is exempt from federal tax; provided, that the maturity is ninety (90)
days or less and such debt is rated at least A-1, SP-1 or AAA by S&P or at least
P-1, MIG-1 or Aaa by Moody’s and (vi) money market funds and mutual funds which
invest substantially all of their assets in securities of the types described in
clauses (i) through (v) above;
 
(c) Hedging Agreements permitted pursuant to Section 11.1 and any commodity swap
or other agreement or arrangement related to commodity prices;
 
(d) Investments in the form of Capital Expenditures permitted pursuant to this
Agreement;
 
(e) cash Investments, in (i) Permitted Franchisee Financing SPEs or (ii)
franchisees of the Borrower (including, without limitation, any Investments made
in any Permitted Franchisee Financing SPE or franchisees pursuant to the
Existing Permitted Franchisee Financing Documents); provided that the
outstanding amount of such Investments made pursuant to this subsection (e) at
any time shall not exceed (A) $100,000,000 less (B) the aggregate amount of
Guaranty Obligations with respect to the Debt or other obligations of such
franchisees or with respect to the Debt of any Permitted Franchisee Financing
SPE permitted under Section 11.1(r);
 
 
88

--------------------------------------------------------------------------------

 
 
(f) Investments in the form of loans and advances to officers and employees of
the Borrower and its Subsidiaries in the ordinary course of the business of the
Borrower and its Subsidiaries as presently conducted in an aggregate principal
amount not to exceed $2,000,000 at any time outstanding;
 
(g) additional non-speculative Investments of the Borrower and its Restricted
Subsidiaries not otherwise permitted pursuant to this Section 11.3 not to exceed
$25,000,000 in the aggregate at any time outstanding; and
 
(h) Investments by the Borrower or any of its Restricted Subsidiaries in the
form of Acquisitions if the Borrower and its Restricted Subsidiaries promptly
comply with Section 9.9 hereof (each, a “Permitted Acquisition”); provided that:
 
(i) the Person to be acquired shall be engaged in a business, or the assets to
be acquired shall be used in a business, similar or complementary to the line of
business of the Borrower and its Restricted Subsidiaries, and such acquisition
shall have been approved by the board of directors or equivalent governing body
(or the shareholders) of the seller and/or the Person to be acquired;
 
(ii) the Borrower or its Restricted Subsidiary, as applicable, shall be the
surviving Person and no Change in Control shall have been effected thereby;
 
(iii) the Borrower shall demonstrate, to the reasonable satisfaction of the
Administrative Agent, pro forma compliance with the covenants contained in
Sections 10.1 and 10.2 both before and immediately after giving effect to such
acquisition pursuant to, and in accordance with, the definition of EBITDA;
 
(iv) no Default or Event of Default shall have occurred and be continuing both
before and immediately after giving effect to the acquisition;
 
(v) the Borrower shall deliver written notice of such proposed acquisition to
the Administrative Agent, which notice shall include the proposed closing date
of the acquisition, not less than ten (10) Business Days (or such shorter period
of time approved by the Administrative Agent in its sole discretion) prior to
such proposed closing date;
 
(vi) to the extent requested by the Administrative Agent in connection with any
proposed acquisition for which the aggregate total consideration (including,
without limitation, any earn-outs valued in accordance with GAAP) exceeds
$50,000,000, the Borrower shall deliver to the Administrative Agent copies of
(A) the Permitted Acquisition Documents and (B) the Permitted Acquisition
Diligence Information within a reasonable period of time before or after the
proposed closing date of such acquisition;
 
 
89

--------------------------------------------------------------------------------

 
 
(vii) if the Person to be acquired will be a Domestic Subsidiary of the Borrower
and a Restricted Subsidiary, such Person shall become a Guarantor, pursuant to
Section 9.9(a);
 
(viii) if, at the time of the consummation of any such acquisition, the Leverage
Ratio, calculated on a pro forma basis after giving effect to the consummation
of such acquisition pursuant to, and in accordance with, the definition of
EBITDA and to all outstanding Funded Debt as of the date of applicable
acquisition (including any Funded Debt incurred in connection with such
acquisition), equals or exceeds 2.00 to 1.00, as demonstrated in a compliance
certificate in form and substance satisfactory to the Administrative Agent and
executed by a Responsible Officer of the Borrower, the aggregate consideration
(including, without limitation, any earn-outs valued in accordance with GAAP)
paid in connection with all Permitted Acquisitions during the term of this
Agreement shall not exceed $200,000,000 (it being understood and agreed that any
consideration paid in connection with any prior Permitted Acquisitions shall be
included in determining the utilization of such amount); and
 
(i) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 11.2;
 
For the purposes of Sections 11.3(e), (f) and (g), the “amount” of any loan,
advance, extension of credit or investment made by the Borrower or any of its
Restricted Subsidiaries (collectively, the “Investors”) in any other Person or
Persons (collectively, the “Recipient”) outstanding at any time shall be:
 
(i) with respect to any loans, advances or extensions of credit made by any
Investor to any Recipient, an amount equal to (A) the principal amount of loans,
advances and extensions of credit made to the Recipient, directly or indirectly,
by the Investors less (B) the amount of any repayments of principal of such
loans, advances or extensions of credit made, directly or indirectly, by the
Recipient to the Investors; and
 
(ii) with respect to any investment made by any Investor in any Recipient, (A)
the amount of capital contributions made in the Recipient, directly or
indirectly, by the Investors (without any adjustment for any increase or
decrease in value, or any write-up, write-down or write-off with regard to such
investment to the extent that such increase or decrease in value or write-up,
write-down or write-off does not require any additional capital contribution)
less (B) the amount of any dividends and distributions made by such Recipient
(directly or indirectly) to such Investor or Investors.
 
SECTION 11.4. Limitations on Mergers and Liquidation.  Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), except that so
long as no Default or Event of Default exists both before and after giving
effect to such transaction:
 
 
90

--------------------------------------------------------------------------------

 
 
(a) any Wholly Owned Subsidiary of the Borrower may merge with the Borrower or
any other Wholly Owned Restricted Subsidiary of the Borrower; provided that (i)
in any merger involving the Borrower, the Borrower shall be the surviving entity
and (ii) in any merger involving a Guarantor (that does not also involve the
Borrower), a Guarantor shall be the surviving entity;
 
(b) any Wholly Owned Restricted Subsidiary of the Borrower may merge with or
into the Person such Wholly Owned Restricted Subsidiary was formed to acquire in
connection with a Permitted Acquisition (and, in the case of any merger
involving a Guarantor, the Guarantor shall be the surviving Person or such
surviving Person is or immediately becomes a Guarantor);
 
(c) any Wholly Owned Subsidiary of the Borrower may wind-up or dissolve into the
Borrower or any Wholly Owned Guarantor; and
 
(d) any Person may merge into the Borrower or any of its Wholly Owned Restricted
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or any Guarantor, the continuing or
surviving Person shall be the Borrower or such Guarantor and (ii) the continuing
or surviving Person shall be the Borrower or a Wholly Owned Restricted
Subsidiary of the Borrower.
 
For the avoidance of doubt, any Restricted Subsidiary of the Borrower may, in
accordance with all applicable laws and upon notice to the Administrative Agent,
convert into a different legal form; provided that in the case of any such
conversion of a Guarantor into a different legal form, the applicable Guaranty
remains in full force and effect after such conversion, all representations and
warranties of such Guarantor under the Loan Documents shall remain true and
correct on the date of such conversion and the Administrative Agent shall have
received all documentation reasonably requested by it in connection with such
conversion (including, without limitation, an agreement, in form and substance
satisfactory to the Administrative Agent reaffirming such Guarantor’s
obligations under the Guaranty and documents of the type referred to in Section
6.1(b)(ii) and (iii) of this Agreement).
 
SECTION 11.5. Limitations on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or any similar transaction), whether now owned
or hereafter acquired except:
 
(a) the sale or other disposition of (i) inventory and (ii) equipment, in each
of cases (i) and (ii), in the ordinary course of business;
 
(b) (i) the sale of any property or assets pursuant to a Permitted
Sale-Leaseback Transaction and (ii) so long as (A) no Default or Event of
Default shall have occurred and be continuing both before and immediately after
giving effect thereto and (B) the Borrower shall be in pro forma compliance with
the covenants contained in Sections 10.1 and 10.2 both before and immediately
after giving effect thereto, any disposition or liquidation of assets in
connection with the outsourcing of the Borrower’s distribution business;
 
 
91

--------------------------------------------------------------------------------

 
 
(c) the sale or other disposition of (i) Investments in cash or cash equivalents
and (ii) obsolete assets no longer used or usable in the business of the
Borrower or any of its Subsidiaries;
 
(d) the transfer of assets to the Borrower or any Wholly Owned Restricted
Subsidiary of the Borrower pursuant to a transaction not otherwise prohibited by
the Loan Documents;
 
(e) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof and not undertaken as part of an accounts receivable financing
transaction;
 
(f) the disposition of any Hedging Agreement or any commodity swap or other
agreement or arrangement related to commodity prices;
 
(g) the sale of restaurant units owned by the Borrower or any Restricted
Subsidiary to franchisees;
 
(h) leases, subleases, licenses and rights-of-use granted to others not
interfering in any material respect with the ordinary conduct of business of the
Borrower or any of its Restricted Subsidiaries;
 
(i) to the extent constituting asset dispositions, any Lien permitted by
Section 11.2, any Investment or other transaction permitted by Section 11.3, any
merger or other transaction permitted by Section 11.4 and any Distribution
permitted by Section 11.6; and
 
(j) the sale or other disposition of assets by the Borrower or any Restricted
Subsidiary not otherwise permitted under this Section 11.5; provided that (i) as
of the time of such sale or other disposition. no Default or Event of Default
shall be continuing or would result therefrom, (ii) any such sale shall be for
fair value for cash consideration only and (iii) the Borrower shall have
complied with the requirements of Section 4.4(b).
 
SECTION 11.6. Limitations on Dividends and Distributions.  Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets among the holders of shares of its
Capital Stock (all such payments or other distributions, “Distributions”):
 
(a) the Borrower or any Restricted Subsidiary may declare and pay dividends in
shares of its own Qualified Capital Stock;
 
(b) the Borrower may (i) declare and pay cash dividends on the Capital Stock of
the Borrower and (ii) acquire Capital Stock of the Borrower; provided that:
 
 
92

--------------------------------------------------------------------------------

 
 
(A) no Default or Event of Default shall have occurred and be continuing both
before and immediately after giving effect to such payment or acquisition;
 
(B) the Borrower shall be in pro forma compliance with the covenants contained
in Sections 10.1 and 10.2 both before and immediately after giving effect to
such payment or acquisition; and
 
(C) the aggregate amount of all such payments of cash dividends and acquisitions
of Capital Stock during the term of this Agreement shall not exceed the sum of
(1) $200,000,000 plus (2) so long as, at the time of any proposed payment of
cash dividends or acquisition of Capital Stock, the Leverage Ratio, calculated
on a pro forma basis after giving effect to all outstanding Funded Debt as of
the date of the applicable payment of cash dividends or acquisition of Capital
Stock and any Funded Debt incurred in connection therewith, is less than 2.00 to
1.00, as demonstrated in a compliance certificate in form and substance
satisfactory to the Administrative Agent and executed by a Responsible Officer
of the Borrower, an additional aggregate amount not to exceed $300,000,000 (it
being understood and agreed that any payment of cash dividends or acquisition of
Capital Stock previously made pursuant to this clause (2) shall be included in
determining the utilization of the additional amount specified in this clause
(2)); and
 
(c) any Restricted Subsidiary may pay cash dividends to the holders of its
Capital Stock; provided that, so long as no Default or Event of Default shall
have occurred and be continuing both before and immediately after giving effect
thereto, in the case of any cash dividend paid by a Restricted Subsidiary that
is not a Wholly Owned Subsidiary, (i) such dividend may be paid only if such
dividend is paid on a ratable basis to the holders of such Capital Stock in
accordance with their respective ownership percentages in such Restricted
Subsidiary and (ii) such dividend, to the extent payable to any Person other
than the Borrower or any Restricted Subsidiary of the Borrower, shall reduce the
aggregate amount of cash dividends and acquisitions of Capital Stock permitted
under Section 11.6(b) as described therein.
 
SECTION 11.7. Limitations on Exchange and Issuance of Capital Stock.  Issue,
sell or otherwise dispose of any class or series of Disqualified Capital Stock
unless permitted as Debt pursuant to, and in accordance with the terms and
conditions of, Section 11.1.
 
SECTION 11.8. Transactions with Affiliates.  Except for transactions permitted
by Sections 11.3, 11.6 and 11.7, directly or indirectly (a) make any loan or
advance to, or purchase or assume any note or other obligation to or from, any
of its officers, directors, shareholders or other Affiliates, or to or from any
member of the immediate family of any of its officers, directors, shareholders
or other Affiliates, or subcontract any operations to any of its Affiliates or
(b) enter into, or be a party to, any other transaction not described in clause
(a) above with any of its Affiliates, except with respect to each of clauses (a)
and (b) above pursuant to the reasonable requirements of its business and upon
fair and reasonable terms that are no less favorable to it than it would obtain
in a comparable arm’s-length transaction with a Person not its Affiliate.
 
 
93

--------------------------------------------------------------------------------

 
 
SECTION 11.9. Certain Accounting Changes; Organizational Documents.
 
(a) Change its Fiscal Year end, or make any material change in its accounting
treatment and reporting practices except as required by GAAP.
 
(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) in any manner materially adverse in
any respect to the rights or interests of the Lenders or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse in any
respect to the rights or interests of the Lenders.
 
SECTION 11.10. Amendments; Payments and Prepayments of Certain Debt.
 
(a) Amend or modify (or permit the modification or amendment of) any of the
subordination terms or provisions of any Subordinated Debt, in each case in any
manner adverse to the rights and interests of the Administrative Agent and the
Lenders.
 
(b) Amend or modify (or permit the modification or amendment of) any of the
other terms or provisions of any Subordinated Debt or, after the incurrence
thereof pursuant to, and in accordance with, the terms of this Agreement, any
Permitted Senior Notes, (other than subordination provisions, the amendments or
modifications to which shall be expressly governed by subsection (a) above) in
any manner materially adverse to the rights and interests of the Administrative
Agent or the Lenders.
 
(c) Cancel or forgive, make any payment or prepayment on, or purchase, redeem,
defease or acquire or retire for value (including, without limitation, by way of
depositing with any trustee with respect thereto money or securities before due
for the purpose of paying when due) any Subordinated Debt or, after the
incurrence thereof pursuant to, and in accordance, with the terms of this
Agreement, any Permitted Senior Notes, except:
 
(i)           refinancings, refundings, renewals, extensions or exchanges
of Permitted Senior Notes or Subordinated Debt permitted by Section 11.1(q); and
 
(ii)           the payment of interest, expenses and indemnities in respect of
(A) Subordinated Debt permitted hereunder (other than any such payments that are
prohibited by the subordination provisions thereof) and (B) the Permitted Senior
Notes; and
 
(iii)           in the case of offers to purchase such Debt upon a change of
control or asset sale (subject, in each case, to the rights of the holders of
the Obligations as set forth in the definitive documentation for such Debt).
 
SECTION 11.11. Restrictive Agreements.
 
(a) Enter into any Debt or any other contractual obligation which contains any
negative pledge on any of the properties or assets (whether now owned or
hereafter acquired) of the Borrower or its Restricted Subsidiaries (other than
any Permitted Franchisee Financing SPE) that restricts or limits its ability to
create, incur or assume Liens at any time securing the Obligations or that
requires the grant of any security for such obligation if security is given for
the Obligations, other than (i) any such restriction or encumbrance existing
under or by reason of Applicable Law; (ii) customary restrictions on Liens upon
the property subject to a Capital Lease set forth in such Capital Lease
(provided that such restrictions do not apply to any property other than the
property financed by such Capital Lease and the proceeds thereof); (iii) to the
extent that any Permitted Senior Notes or Subordinated Debt are incurred
pursuant to, and in accordance, with the terms of this Agreement, customary
restrictions on the creation or assumption of Liens contained in such Permitted
Senior Notes or in the definitive documentation governing such Subordinated
Debt; (iv) customary restrictions with respect to a Subsidiary of the Borrower
pursuant to an agreement that has been entered into for the sale or disposition
(not otherwise prohibited by the Loan Documents) of all or substantially all of
the Capital Stock in, or assets of, such Subsidiary of the Borrower; (v)
customary non-assignment provisions of any contract or lease (provided that such
provisions are limited to assets consisting of such contract or lease itself and
include no other assets); (vi) provisions imposed under or in connection with
the granting of Liens permitted under Section 11.2(p) under or in connection
with commodity swaps or other agreements or arrangements related to commodity
prices; provided that such restrictions do not apply to any property other than
property granted to secure such obligations; (vii) restrictions limited solely
to cash or other deposits imposed under contracts entered into in the ordinary
course of business; and (viii) restrictions on the pledge or assignment of
Capital Stock of any Permitted Franchisee Financing SPE owned by the Borrower or
any Restricted Subsidiary; or
 
 
94

--------------------------------------------------------------------------------

 
 
(b) Enter into or permit to exist any agreement which impairs or limits the
ability of any Restricted Subsidiary of the Borrower (other than any Permitted
Franchisee Financing SPE) to pay dividends to the Borrower other than (i) any
such impairment or limitation existing under or by reason of the Loan Documents
or Applicable Law; (ii) obligations under any provision of any agreement or
other instrument governing Debt that are binding on a Person that becomes a
Subsidiary of the Borrower, so long as (A) such obligations are not entered into
in contemplation of such Person becoming a Subsidiary, (B) such Debt otherwise
permitted to be incurred or assumed under this Agreement and (C) such
obligations are not applicable to any Person, or the properties or assets of any
Person, other than the Person that becomes a Subsidiary of the Borrower; (iii)
customary net worth provisions contained in leases and other agreements entered
into by a Restricted Subsidiary of the Borrower in the ordinary course of
business; (iv)  restrictions on cash or other deposits imposed under contracts
entered into in the ordinary course of business; and (v) restrictions or
encumbrances that only affect a Restricted Subsidiary that is a Guarantor.
 
SECTION 11.12. Nature of Business.  Substantively alter in any material respect
the character or conduct of the business conducted by the Borrower and its
Restricted Subsidiaries as of the Closing Date.
 
SECTION 11.13. Impairment of Security Interests.  Take or omit to take any
action, which could have the result of materially impairing the security
interests in favor of the Administrative Agent with respect to the Collateral or
grant to any Person (other than the Administrative Agent for the benefit of
itself and the Secured Parties pursuant to the Security Documents) any ownership
or security interest whatsoever in the Collateral, except for Liens permitted
under Section 11.2 and asset disposition permitted under Section 11.5.
 
 
95

--------------------------------------------------------------------------------

 
 
SECTION 11.14. Purchases of Restaurants from Franchisees.  Purchase from its
franchisees any  restaurant units within the restaurant concepts that are
utilized by the Borrower and its Restricted Subsidiaries on the Closing Date;
provided that the Borrower and its Restricted Subsidiaries may make such
purchases so long as (a) no Default or Event of Default shall have occurred and
be continuing after giving effect to any such purchase and any Debt incurred in
connection therewith, (b) the Borrower shall be in pro forma compliance with the
covenants set forth in Sections 10.1 and 10.2 after giving effect to any Debt
incurred in connection with any such purchase and (c) at the time of the
consummation of any such purchase, the Leverage Ratio, calculated at such time
on a pro forma basis to give effect to all outstanding Funded Debt as of the
date of such purchase (including any Funded Debt incurred in connection with
such purchase), shall be less than 2.25 to 1.00, as demonstrated in a compliance
certificate in form and substance satisfactory to the Administrative Agent and
executed by a Responsible Officer of the Borrower.
 
ARTICLE XII
DEFAULT AND REMEDIES
 
SECTION 12.1. Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
 
(a) Default in Payment of Principal of Loans and Reimbursement Obligations.  The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).
 
(b) Other Payment Default.  The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or Reimbursement Obligation or the payment
of any other Obligation, and such default shall continue for a period of three
(3) Business Days.
 
(c) Misrepresentation.  Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of the Borrower or any Subsidiary
under this Agreement, any other Loan Document or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any respect
when made or deemed made, or any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary under this Agreement, any other Loan Document, or in any document
delivered in connection herewith or therewith that is not subject to materiality
or Material Adverse Effect qualifications, shall be incorrect or misleading in
any material respect when made or deemed made.
 
(d) Default in Performance of Certain Covenants.
 
(i)           The Borrower or any Subsidiary thereof shall default in the
performance or observance of any covenant or agreement contained in Sections
8.1, 8.2, 8.5(e)(i), 9.9, 9.10, 9.11, 9.12(b) or Articles X or XI (other than,
with respect to Section 11.11(a), as specifically set forth in clause (ii)
below) of this Agreement (subject in the case of Sections 8.1, 8.2 and 8.5(e)(i)
to the provisions of Section 8.6).
 
 
96

--------------------------------------------------------------------------------

 
 
(ii)           The Borrower or any Restricted Subsidiary thereof shall default
in the performance or observance of any covenant or agreement contained in
Section 11.11(a), and such default shall continue for a period of thirty (30)
days after any Responsible Officer of the Borrower or any of its Restricted
Subsidiaries becomes aware of such default.
 
(e) Default in Performance of Other Covenants and Conditions.  The Borrower or
any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section 12.1) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent.
 
(f) Debt Cross-Default.  The Borrower or any of its Subsidiaries shall (i)
default in the payment of any Debt (other than the Loans or any Reimbursement
Obligation) the aggregate outstanding amount of which Debt is in excess of
$10,000,000 beyond the period of grace, if any, provided in the instrument or
agreement under which such Debt was created, or (ii) default in the observance
or performance of any other agreement or condition relating to any Debt (other
than the Loans or any Reimbursement Obligation) the aggregate outstanding amount
of which Debt is in excess of $10,000,000 or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, any such Debt to become due prior to its stated maturity
(any applicable grace period having expired).
 
(g) Change in Control.  Any person or group of persons (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended) shall,
directly or indirectly, obtain beneficial ownership or control in one or more
series of transactions of more than thirty percent (30%) of the common stock or
thirty percent (30%) of the voting power of the Borrower entitled to vote in the
election of members of the board of directors of the Borrower or there shall
have occurred under any indenture or other instrument evidencing the Permitted
Senior Notes (if any) or any other Debt in excess of $10,000,000 any “change in
control” or equivalent term (as defined in such indenture or other evidence of
Debt) obligating the Borrower to repurchase, redeem or repay all or any part of
the Debt or Capital Stock provided for therein (any such event, a “Change in
Control”).
 
(h) Voluntary Bankruptcy Proceeding.  The Borrower or any Restricted Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws, (ii)
file a petition seeking to take advantage of any Debtor Relief Laws, (iii)
consent to or fail to contest in a timely and appropriate manner any petition
filed against it in an involuntary case under any Debtor Relief Laws, (iv) apply
for or consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.
 
 
97

--------------------------------------------------------------------------------

 
 
(i) Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against the Borrower or any Restricted Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for the Borrower or any Restricted Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
 
(j) Failure of Agreements.  Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or Subsidiary party thereto or any such Person or their
representative shall so state in writing, or any Loan Document shall for any
reason cease to create a valid and perfected first priority Lien on, or security
interest in, any of the collateral purported to be covered thereby, in each case
other than in accordance with the express terms hereof or thereof.
 
(k) ERISA Events.  The occurrence of any of the following events: (i) except
where such failure could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Borrower or any ERISA Affiliate
fails to make full payment when due of all amounts which, under the provisions
of any Pension Plan or Section 412 or 430 of the Code, the Borrower or any ERISA
Affiliate is required to pay as contributions thereto, (ii) an accumulated
funding deficiency (as defined in Section 412 of the Code or Section 302 of
ERISA) in excess of $2,000,000 occurs or exists, whether or not waived, with
respect to any Pension Plan, (iii) a Termination Event or (iv) the Borrower or
any ERISA Affiliate as employers under one or more Multiemployer Plans makes a
complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding $2,000,000.
 
(l) Judgment.  A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts covered by
independent third party insurance as to which the relevant insurance company
does not dispute coverage) to exceed $10,000,000 in any Fiscal Year shall be
entered against the Borrower or any of its Restricted Subsidiaries by any court
and such judgment or order shall continue without discharge, vacation or stay
for a period of thirty (30) consecutive days.
 
(m) Environmental Claims.  Any one or more Environmental Claims shall have been
asserted against the Borrower or any of its Subsidiaries; the Borrower and its
Subsidiaries would be reasonably likely to incur liability as a result thereof
and such liability would be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect.
 
 
98

--------------------------------------------------------------------------------

 
 
SECTION 12.2. Remedies.  Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
 
(a) Acceleration; Termination of Facilities.  Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations (other than Cash Management Obligations
and Hedging Obligations), to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, and
terminate the Credit Facility and any right of the Borrower to request
borrowings or Letters of Credit hereunder; provided, that upon the occurrence of
an Event of Default specified in Section 12.1(h) or (i), the Credit Facility
shall be automatically terminated and all Obligations (other than Cash
Management Obligations and Hedging Obligations) shall automatically become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived, anything in this Agreement or in any other
Loan Document to the contrary notwithstanding.
 
(b) Letters of Credit.  With respect to all Letters of Credit with respect to
which any amount shall remain undrawn and unexpired at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower.
 
(c) Rights of Collection.  Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.
 
SECTION 12.3. Rights and Remedies Cumulative; Non-Waiver; etc.
 
(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
 
 
99

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 12.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising set-off rights in accordance with Section 14.3 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 12.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
 
SECTION 12.4. Crediting of Payments and Proceeds.  In the event that the
Obligations have been accelerated pursuant to Section 12.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Swingline Lender in its
capacity as such and the Issuing Lender in its capacity as such (ratably among
the Administrative Agent, the Swingline Lender and the Issuing Lender in
proportion to the respective amounts described in this clause First payable to
them);
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations (ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them);
 
 
100

--------------------------------------------------------------------------------

 
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations and any payment obligations
then owing with respect to Hedging Obligations (including any termination
payments and any accrued and unpaid interest thereon) and Cash Management
Obligations (ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them);
 
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
 
Notwithstanding the foregoing, Cash Management Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedging Bank, as the case may be.  Each Cash
Management Bank or Hedging Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article XIII for itself and its Affiliates as if a
“Lender” party hereto.
 
SECTION 12.5. Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender, the Swingline Lender and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender, the Swingline Lender and
the Administrative Agent under Sections 3.3, 5.3 and 14.2) allowed in such
judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Issuing Lender, the Swingline Lender and to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders, the
Issuing Lender and the Swingline Lender, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 3.3, 5.3 and 14.2.
 
 
101

--------------------------------------------------------------------------------

 
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
SECTION 12.6. Credit Bidding.
 
(a) The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right to credit bid and purchase for the benefit of the Administrative
Agent and the Secured Parties all or any portion of Collateral at any sale
thereof conducted by the Administrative Agent under the provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof
conducted under the provisions of the United States Bankruptcy Code, including
Section 363 thereof, or a sale under a plan of reorganization, or at any other
sale or foreclosure conducted by the Administrative Agent (whether by judicial
action or otherwise) in accordance with Applicable Law.
 
(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
 
ARTICLE XIII
THE ADMINISTRATIVE AGENT
 
SECTION 13.1. Appointment and Authority.  Each of the Lenders and the Issuing
Lender hereby irrevocably designates and appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
 
102

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as a potential
Cash Management Bank or Hedging Bank) and the Issuing Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Credit Parties to secure
any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto (including, without limitation, to enter into
additional Loan Documents or supplements to existing Loan Documents on behalf of
the Secured Parties).  In this connection, the Administrative Agent, as
“collateral agent”, and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article XIII for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article XIII and Article XIV (including
Section 14.2, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.
 
SECTION 13.2. Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
SECTION 13.3. Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
 
103

--------------------------------------------------------------------------------

 
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.11 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
SECTION 13.4. Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
SECTION 13.5. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
 
 
104

--------------------------------------------------------------------------------

 
 
SECTION 13.6. Resignation of Administrative Agent.
 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
 
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
 
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article XIII and Section 14.2 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
 
 
105

--------------------------------------------------------------------------------

 
 
(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as Issuing Lender
and Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
 
SECTION 13.7. Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
SECTION 13.8. No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the documentation agents, syndication agents, book
managers, book runners or arrangers listed on the cover page or signature pages
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
 
SECTION 13.9. Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion (without
notice to, or vote of consent of, any Cash Management Bank or Hedging Bank),
 
(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Secured Parties,
under any Loan Document (i) upon repayment of the outstanding principal of and
all accrued interest on the Loans and Reimbursement Obligations, payment of all
outstanding indemnities, fees and expenses hereunder (other than those
Obligations which survive pursuant to Section 14.15), the termination of the
Revolving Credit Commitment and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) subject to
Section 14.11, if approved, authorized or ratified in writing by the Required
Lenders;
 
 
106

--------------------------------------------------------------------------------

 
 
(b) to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
 
(c) to release any Guarantor from its obligations under the Guaranty Agreement,
the Collateral Agreement and any other Loan Documents if such Person ceases to
be a Restricted Subsidiary as a result of a transaction permitted hereunder.
 
Without limiting the authority of the Administrative Agent under the Loan
Documents, upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Subsidiary Guarantor from its obligations under the Guaranty
Agreement pursuant to this Section 13.9.
 
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
 
SECTION 13.10. Cash Management Obligations and Hedging Obligations.  No Cash
Management Bank or Hedging Bank, as applicable, that obtains the benefits of
Section 12.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article XIII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Cash Management Obligations and
Hedging Obligations unless the Administrative Agent has received written notice
of such Cash Management Agreements and Hedging Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedging Bank, as the case may be.
 
ARTICLE XIV
MISCELLANEOUS
 
SECTION 14.1. Notices.
 
(a) Method of Communication.  Except as otherwise provided in this Agreement,
all notices and communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail and internet web pages), or by telephone subsequently
confirmed in writing. Any notice shall be effective if delivered by hand
delivery, telecopy, recognized overnight courier service or certified mail,
return receipt requested. Notices sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). A telephonic notice to the Administrative Agent
as understood by the Administrative Agent will be deemed to be the controlling
and proper notice in the event of a discrepancy with or failure to receive a
confirming written notice. Notices delivered through electronic communications
to the extent provided in paragraph (c) below, shall be effective as provided in
said paragraph (c).
 
 
107

--------------------------------------------------------------------------------

 
 
(b) Addresses for Notices.  Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.
 

If to the Borrower: Jack in the Box Inc.  
9330 Balboa Avenue
San Diego, California 92123-1516
Attention: Paul D. Melancon
Telephone No.: (858) 571-2248
Telecopy No.: (858) 694-1533
   
With a copy (which
shall not constitute
notice) to:
    Gibson, Dunn & Crutcher LLP  
333 South Grand Avenue
Los Angeles, California 90071-3197
Attention: Linda L. Curtis
Telephone No.: (213) 229-7582
Telecopy No.: (213) 229-7520
   
If to Wells Fargo as
Wells Fargo Bank, National Association
Administrative Agent:
MAC D1109-019  
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone No.: (704) 590-2730
Telecopy No.: (704) 590-3481
Electronic Mail: agencyservices.requests@wellsfargo.com
    With copies to: Wells Fargo Bank, National Association  
101 Federal Street, 20th Floor
Boston, Massachusetts 02110
Attention: Meghan Hinds
Telephone No.: (617) 574-6337
Telecopy No.: (617) 574-6370
Electronic Mail: Meghan.Hinds@wellsfargo.com
    If to any Lender: To the address set forth in the Register

 
 
108

--------------------------------------------------------------------------------

 
 
(c) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(d) Administrative Agent’s Office.  The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
 
(e) Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
(f) Platform.
 
(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lender and
the other Lenders by posting the communications on the Platform, subject, in all
respects to the confidentiality provisions of Section 14.12.
 
(ii) The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) a material breach by such Agent Party of its
obligations under this Agreement (including, without limitation, the
confidentiality provisions set forth in Section 14.12) or (B) the gross
negligence or willful misconduct of such Agent Party; provided that in no event
shall any Agent Party have any liability to any Credit Party, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages, losses or expenses (as opposed to actual damages, losses or
expenses).
 
 
109

--------------------------------------------------------------------------------

 
 
(iii) Private Side Designation.  Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities Applicable Laws
 
SECTION 14.2. Expenses; Indemnity.
 
(a) Costs and Expenses.  The Borrower and each other Credit Party, jointly and
severally, shall pay (i) all reasonable and invoiced out-of-pocket expenses
incurred by each Arranger, the Administrative Agent and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
invoiced out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of- pocket expenses incurred
by the Administrative Agent, any Lender or the Issuing Lender (including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
 
110

--------------------------------------------------------------------------------

 
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify each
Arranger, the Administrative Agent (and any sub-agent thereof), each Lender and
the Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Claim related in any way to the
Borrower or any of its Subsidiaries, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from a breach by such Indemnitee of its material
obligations under the Loan Documents or the gross negligence or willful
misconduct of such Indemnitee; provided further that such indemnity shall not
require the Borrower or any Credit Party to reimburse any Indemnitee (other than
the Arrangers, the Administrative Agent and their respective Affiliates as
provided for in subsection (a) of this Section) for costs and expenses in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents.  This Section 14.2(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender or such Related Party, as the case may
be, such Lender’s applicable percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that with respect to such unpaid amounts owed to the Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided further that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
 
 
111

--------------------------------------------------------------------------------

 
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower and each Credit Party shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
 
(e) Payments.  All amounts due under this Section 14.2 shall be payable promptly
after demand therefor.
 
(f) Survival.  Each party’s obligations under this Section 14.2 shall survive
the termination of the Loan Documents and payment of the obligations hereunder.
 
SECTION 14.3. Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of set-off, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 12.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off.  The rights of each Lender, the
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
set-off) that such Lender, the Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such set-off and application; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
 
 
112

--------------------------------------------------------------------------------

 
 
SECTION 14.4. Governing Law.  This Agreement and the other Loan Documents,
unless expressly set forth therein, shall be governed by, and construed in
accordance with, the law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to the conflicts of law principles thereof.
 
SECTION 14.5. Jurisdiction and Venue.
 
(a) Submission to Jurisdiction.  The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
 
(b) Waiver of Venue.  The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
 
113

--------------------------------------------------------------------------------

 
 
(c) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
 
SECTION 14.6. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 14.7. Reversal of Payments.  To the extent the Borrower or any other
Credit Party makes a payment or payments to the Administrative Agent for the
ratable benefit of the Lenders or the Administrative Agent receives any payment
or proceeds of the collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, other Applicable Law or equitable cause, then, to the extent
of such payment or proceeds repaid, the Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
SECTION 14.8. Injunctive Relief.  The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
SECTION 14.9. Accounting Matters.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
 
114

--------------------------------------------------------------------------------

 
 
SECTION 14.10. Successors and Assigns; Participations.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section 14.10 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided in each case with respect to any Credit
Facility, that any such assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it (in each
case, with respect to any Credit Facility) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof has been received by the Borrower from the assigning Lender (through the
Administrative Agent), unless such consent is expressly refused by the Borrower
in a written notice to the Administrative Agent prior to such tenth (10th)
Business Day;
 
 
115

--------------------------------------------------------------------------------

 
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received written notice thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (y) the Term Loan Facility to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C)           the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Credit Facility.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
 
116

--------------------------------------------------------------------------------

 
 
(v) No Assignment to Borrower.  No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person.
 
(vii) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
 
 
117

--------------------------------------------------------------------------------

 
 
(c) Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Credit Commitment of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.
 
(d) Participations.
 
(i) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Issuing Lender or the Swingline Lender,
sell participations to any Person (other than a natural Person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 14.2(c) with respect to any payments made by such Lender to its
Participant(s).
 
(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso of Section 14.11 that directly affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.9,
5.10 and 5.11 (subject to the requirements and limitations therein, including
the requirements under Section 5.11(f) (it being understood that the
documentation required under Section 5.11(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
14.10; provided that such Participant (A) agrees to be subject to the provisions
of Section 5.12 as if it were an assignee under paragraph (b) of this Section;
and (B) shall not be entitled to receive any greater payment under Sections
5.10 or 5.11, with respect to any participation, than its participating Lender
would have been entitled to receive unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  Each Lender that
sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.12(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 14.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.
 
 
118

--------------------------------------------------------------------------------

 
 
(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts of
(and stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 14.11. Amendments, Waivers and Consents.  Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
 
(a) (i)               waive any condition set forth in Section 6.1 without the
written consent of each Lender directly and adversely affected thereby; or
 
(ii)           without the prior written consent of the Required Revolving
Credit Lenders, amend, modify or waive (A) Section 6.2 or any other provision of
this Agreement if the effect of such amendment, modification or waiver is to
require the Revolving Credit Lenders (pursuant to, in the case of any such
amendment to a provision hereof other than Section 6.2, any substantially
concurrent request by the Borrower for a borrowing of Revolving Credit Loans) to
make Revolving Credit Loans when such Revolving Credit Lenders would not
otherwise be required to do so, (B) the amount of the Swingline Commitment or
(C) the amount of the L/C Commitment;
 
 
119

--------------------------------------------------------------------------------

 
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 12.2) or the amount of Loans of any Lender
without the written consent of such Lender;
 
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments or commitment reductions) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clauses (iv) and (v) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary to (i) amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Letter of
Credit or to reduce any fee payable hereunder or (ii) waive any obligation of
the Borrower to pay interest at the rate set forth in Section 5.1(c) during the
continuance of an Event of Default;
 
(e) change Section 5.6 or Section 12.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;
 
(f) change Section 4.4(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
 
(g) change any provision of this Section or reduce the percentages specified in
the definition of “Required Lenders” or “Required Revolving Credit Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly and adversely affected thereby;
 
 
120

--------------------------------------------------------------------------------

 
 
(h) release all or substantially all of the value of Collateral or release any
Security Document without the written consent of each Lender (other than as
authorized in Section 13.9 or as otherwise specifically permitted or
contemplated in this Agreement or the applicable Security Document); or
 
(i) release all or substantially all of the value of the Guarantees without the
written consent of each Lender (other than as authorized in Section 13.9 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Security Document);
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Administrative Agent’s Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto and (v) the
Joint Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.
 
SECTION 14.12. Confidentiality.  Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement or under any
other Loan Document (or any Cash Management Agreement with a Cash Management
Bank or any Hedging Agreement with a Hedging Bank) or any action or proceeding
relating to this Agreement or any other Loan Document (or any such Cash
Management Agreement or Hedging Agreement) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Borrower and its obligations, this Agreement or payments
hereunder, (g) with the prior written consent of the Borrower, (h) to Gold
Sheets and other similar bank trade publications, such information to consist of
deal terms and other information customarily found in such publications, (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 14.12 or (y) becomes available to the
Administrative Agent, the Issuing Lender or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower, (j) on a confidential basis to (i) any rating agency in connection
with rating the Borrower and/or its Subsidiaries or the Credit Facility and
(ii) to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility, or
(k) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, “Information”
means all information received from any Credit Party relating to any Credit
Party or any of their respective businesses, other than any such information
that is available to the Administrative Agent, the Issuing Lender or any Lender
on a nonconfidential basis prior to disclosure by any Credit Party; provided
that, in the case of written information received from a Credit Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
 
121

--------------------------------------------------------------------------------

 
 
SECTION 14.13. Performance of Duties.  The Borrower’s obligations under this
Agreement and each of the other Loan Documents shall be performed by the
Borrower at its sole cost and expense.
 
SECTION 14.14. All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
 
SECTION 14.15. Survival of Indemnities.  Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIV and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
 
SECTION 14.16. Titles and Captions.  Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement or any other
Loan Document are for convenience only, and neither limit nor amplify the
provisions of this Agreement or any other Loan Document.
 
SECTION 14.17. Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 14.18. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic mail
shall be effective as delivery of a manually executed counterparty hereof.  This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, the Issuing Lender, the
Swingline Lender and Arrangers, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 6.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
 
SECTION 14.19. Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 14.20. Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than (a) contingent indemnification obligations not then due, (b) the
Hedging Obligations and (c) the Cash Management Obligations) shall have been
indefeasibly and irrevocably paid and satisfied in full and all Revolving Credit
Commitments have been terminated. The Administrative Agent is hereby permitted
to release all Liens on the Collateral in favor of the Administrative Agent, for
the ratable benefit of itself and the Lenders, upon repayment of the outstanding
principal of and all accrued interest on the Loans, payment of all outstanding
fees and expenses hereunder and the termination of the Lender’s Revolving Credit
Commitment. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
 
 
122

--------------------------------------------------------------------------------

 
 
SECTION 14.21. Advice of Counsel.  Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.
 
SECTION 14.22. USA Patriot Act.  The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and Guarantors, which information includes the name and address of each
Borrower and Guarantor and other information that will allow such Lender to
identify such Borrower or Guarantor in accordance with the Patriot Act.
 
SECTION 14.23. Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Articles IX, X, or XI
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles IX, X, or XI if, before or after giving effect to such
transaction or act, if as a result of such transaction or act, the Borrower
shall or would be in breach of any other covenant contained in Articles IX, X,
or XI.
 
SECTION 14.24. Collateral.  Each of the parties hereto represents to each of the
other parties hereto that it in good faith is not relying upon any Margin Stock
as collateral in the extension or maintenance of the credit provided for in this
Agreement.
 
SECTION 14.25. Amendment and Restatement; No Novation.  This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date.  The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement.  On the Closing Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the corresponding respective Commitments of the
Lenders hereunder.  In furtherance of the foregoing each of the Lenders hereby
authorizes the Administrative Agent to enter into the Reaffirmation Agreement on
its behalf (such Lender’s signature to this Agreement being conclusive evidence
of such authorization).
 
[Signature pages to follow]
 
 
123

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 

  JACK IN THE BOX INC., as Borrower                   By:
/s/ Paul D. Melancon
    Name:
Paul D. Melancon
  Title:
Vice President, Finance, Controller
   
And Treasurer

 
 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Swingline Lender, Issuing Lender and Lender
                  By:
/s/ Sally Hoffman
    Name
Sally Hoffman
  Title:
Managing Director

 
 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  BANK OF AMERICA, N.A., as Lender                   By:
/s/ William M. Bulger, Jr.
    Name
William M. Bulger, Jr.
  Title:
Vice President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  FIFTH THIRD BANK, as Lender                   By:
/s/ Gary S. Losey
    Name
Gary S. Losey
  Title:
VP – Corporate Banking

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A. “RABOBANK
NEDERLAND” NEW YORK BRANCH, as Lender
                  By:
/s/ Gillian Dickson
    Name
Gillian Dickson
  Title:
Executive Director
                          By:
/s/ Deborah Dias
    Name
Deborah Dias
  Title:
Executive Director

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  COMPASS BANK, as Lender                   By:
/s/ Michael E. Conboy
    Name
Michael E. Conboy
  Title: San Diego Market President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page

 
 

--------------------------------------------------------------------------------

 
 

 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Lender
                  By:
/s/ Kelly Chin
    Name
Kelly Chin
  Title:
Vice President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  MORGAN STANLEY BANK, N.A., as Lender                   By:
/s/ Kelly Chin
    Name
Kelly Chin
  Title
Vice President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  RAYMOND JAMES BANK, FSB, as Lender                   By:
/s/ Alexander L. Rody
    Name:
Alexander L. Rody
  Title:
Senior Vice President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  RBS CITIZENS, N.A., as Lender                   By:
/s/ Dan Agnew
    Name
Dan Agnew
  Title:
SVP

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION, as
Lender
                  By:
/s/ C. Martin McDonald
    Name
C. Martin McDonald
  Title:
Assistant Vice President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  BANK OF THE WEST, as Lender                   By: /s/ Jason Antrim     Name
Jason Antrim   Title:
Vice President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
FIRST TENNESSEE BANK NATIONAL
ASSOCIATION, as Lender
                  By:
/s/ Matthew A. Wages
    Name
Matthew A. Wages
  Title:
Vice President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF EAST ASIA, LIMITED, LOS
ANGELES BRANCH, as Lender
                  By:
/s/ Chong C. Tan
    Name
Chong C. Tan
  Title:
VP & Credit Manager
                          By:
/s/ Victor Li
    Name
Victor Li
  Title:
General Manager

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  CADENCE BANK, N.A., as Lender                   By:
/s/ Charles M. Joyce III
    Name
Charles M. Joyce III
  Title:
Vice President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
CRÉDIT INDUSTRIEL ET COMMERCIAL, as
Lender
                  By:
/s/ Brian O’Leary
    Name
Brian O’Leary
  Title:
Managing Director
                          By:
/s/ Anthony Rock
    Name
Anthony Rock
  Title:
Managing Director

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  CITY NATIONAL BANK, as Lender                   By:
/s/ Steven Gorski
    Name
Steven Gorski
  Title:
Vice President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION, as
Lender
                  By:
/s/ Philip K. Liebscher
    Name
Philip K. Liebscher
    Title:
Senior Vice President
 

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  REGIONS BANK, as Lender                   By:
/s/ Jake Nash
    Name
Jake Nash
  Title:
Senior Vice President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
 

  UNION BANK, N.A., as Lender                   By:
/s/ Glenn Fortin
    Name
Glenn Fortin
  Title:
Vice President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  MANUFACTURERS BANK, as Lender                   By:
/s/ Sandy Lee
    Name
Sandy Lee
  Title:
Vice President

 
 
Amended and Restated Credit Agreement
Jack in the Box Inc.
Signature Page